


 

Exhibit 10.80

CALIFORNIA

 

INDUSTRIAL LEASE

 

AIRPORT BUSINESS CENTER

 

Dated:  November 28, 2007

 

1.             BASIC LEASE TERMS.  For purposes of this Lease, the following
terms have the following definitions and meanings:

 

(a)           Landlord:  AIRPORT INDUSTRIAL COMPLEX, a California limited
partnership

 

Landlord’s Address (For Notices):

 

AIRPORT INDUSTRIAL COMPLEX
c/o The Koll Company

17755 Sky Park East, Suite 100

Irvine, CA 92614

Attention:  Jeri Town, Property Manager

 

With a copy to:

 

The Koll Company

4343 Von Karman Avenue, Suite 150

Newport Beach, California  92660

Attn:  Regional Asset Manager Airport Business Center.

 

Landlord’s Address (For Payment of Rent):

 

Airport Industrial Complex

Dept. 2619-001

Los Angeles, CA 90084-2619

 

(b)           Tenant:  MFIC CORPORATION, a Delaware corporation

 

Tenant’s Trade Name:  Microfluidics

 

Tenant’s Address for Premises:                                      Tenant’s
Address for Notices:

 

17971 Sky Park Circle, Suite B                                            30
Ossipee Road

Irvine, CA 
92614                                                                  Newton,
MA  02464-9101

 

(c)           Premises:  Suite(s) B of Building 3301 (the “Building”) of AIRPORT
BUSINESS CENTER (the “Project”), located at 17971 Sky Park Circle, in the City
of Irvine (“City”), County of Orange (“County”), State of California (“State”)
as shown on Exhibit “A-I”.  The Premises contain approximately 1,092 Rentable
Square Feet (subject to adjustment as provided in this Lease).

 

(d)           Tenant’s Share of Operating Expenses:  .09 %

 

(e)           Term:  61  calendar months

 

(f)            Commencement Date:  December 1, 2007

 

(g)           Expiration Date:  December 31, 2012

 

(h)           Monthly Base Rent :

 

PERIOD COVERED:

 

MONTHLY BASE RENT:

 

12/01/07 — 12/31/07

 

$

0.00

 

01/01/08 — 12/31/08

 

$

1,583.40

 

01/01/09 — 12/31/09

 

$

1,654.71

 

01/01/10 — 12/31/10

 

$

1,729.07

 

01/01/11 — 12/31/11

 

$

1,806.93

 

01/01/12 — 12/31/12

 

$

1,888.29

 

 

(i)            Monthly Operating Expense Charge:

 

PERIOD COVERED:

 

MONTHLY OPERATING EXPENSE CHARGE:

 

12/01/07 — 12/31/07

 

$

0.00

 

01/01/08 — 12/31/10

 

$

66.00

 

01/01/11 — 12/31/12

 

$

88.00

 

 

(j)            Security Deposit: $2,101.29

 

(k)           Non-Refundable Cleaning Fee Portion of Security Deposit:  $125.00

 

(l)            Permitted Use:  General office and no other use without the
express written consent of Landlord, which consent Landlord may withhold in its
sole and absolute discretion.

 

(m)          Broker(s): Koll Industrial Properties — representing Landlord and
The Saywitz Company (Robert Ritschel) representing Tenant.

 

1

--------------------------------------------------------------------------------


 

(n)           Guarantor(s):  None.

 

(o)           Interest Rate:  The greater of ten percent (10%) per annum or two
percent (2%) in excess of the prime lending or reference rate of Wells Fargo
Bank N.A., or any successor bank in effect on the twenty-fifth (25th) day of the
calendar month immediately prior to the event giving rise to the Interest Rate
imposition; provided, however, the Interest Rate will in no event exceed the
maximum interest rate permitted to be charged by applicable law.

 

(p)           Exhibits:  Exhibit “A-1” and Exhibit “C” through Exhibit “G”,
inclusive, which Exhibits are attached to this Lease and incorporated herein by
this reference.

 

This Paragraph 1 represents a summary of the basic terms and definitions of this
Lease.  In the event of any inconsistency between the terms contained in this
Paragraph 1 and any specific provision of this Lease, the terms of the more
specific provision shall prevail.

 

2.             PREMISES AND COMMON AREAS.

 

(a)           Premises.  Landlord hereby leases to Tenant and Tenant hereby
leases from Landlord the Premises upon and subject to the terms, covenants and
conditions contained in this Lease to be performed by each party.

 

(b)           Tenant’s Use of Common Areas.  During the Term of this Lease,
Tenant shall have the nonexclusive right to use in common with all other
occupants of the Project,  the following common areas of the Project
(collectively, the “Common Areas”):  the parking facilities of the Project which
serve the Building, loading and unloading areas, trash areas, roadways,
sidewalks, walkways, parkways, driveways, landscaped areas, and similar areas
and facilities situated within the Project and appurtenant to the Building which
are not reserved for the exclusive use of any Project occupants.

 

(c)           Landlord’s Reservation of Rights.  Provided that Landlord uses
commercially reasonable efforts to not materially and adversely interfere with
Tenant’s use of the Premises, Landlord reserves for itself and for all other
owner(s) and operator(s) of the Common Areas and the balance of the Project, the
right from time to time to: (i)  install, use, maintain, repair, replace and
relocate pipes, ducts, conduits, wires and appurtenant meters and equipment
above the ceiling surfaces, below the floor surfaces and within the walls of the
Building; (ii) make changes to the design and layout of the Project, including,
without limitation, changes to buildings, driveways, entrances, loading and
unloading areas, direction of traffic, landscaped areas and walkways, parking
spaces and parking areas; and (iii) use or close temporarily the Common Areas,
and/or other portions of the Project while engaged in making improvements,
repairs or alterations to the Building, the Project, or any portion thereof.

 

3.             TERM.  The term of this Lease (“Term”) will be for the period
designated in Subparagraph 1(e), commencing on the Commencement Date, and ending
on the Expiration Date.  Each consecutive twelve (12) month period of the Term
of this Lease, commencing on the Commencement Date, will be referred to herein
as a “Lease Year”.

 

4.             POSSESSION.

 

(a)           Delivery of Possession.  Landlord will deliver possession of the
Premises to Tenant in its current “as-is” condition on December 1, 2007.  If,
for any reason not caused by Tenant, Landlord cannot deliver possession of the
Premises to Tenant on the Commencement Date, this Lease will not be void or
voidable, nor will Landlord be liable to Tenant for any loss or damage resulting
from such delay, but in such event, the Commencement Date and Tenant’s
obligation to pay rent will not commence until Landlord delivers possession to
Tenant.  If the delay in possession is caused by Tenant, then the Term and
Tenant’s obligation to pay rent will commence as of the Commencement Date even
though Tenant does not yet have possession.  Notwithstanding the foregoing,
Landlord will not be obligated to deliver possession of the Premises to Tenant
(but Tenant will be liable for rent if Landlord can otherwise deliver the
Premises to Tenant) until Landlord has received from Tenant all of the
following:  (i) a copy of this Lease fully executed by Tenant and the guaranty
of Tenant’s obligations under this Lease, if any, executed by the Guarantor(s);
(ii) the Security Deposit and the first installment of Monthly Base Rent; and
(iii) copies of policies of insurance or certificates thereof as required under
Paragraph 19 of this Lease.

 

(b)           Condition of Premises.  Except as otherwise set forth in
Section 4(a) above, Landlord shall have no obligation whatsoever to improve or
otherwise fund any improvements to the Premises in conjunction with this Lease. 
By taking possession of the Premises, Tenant will be deemed to have accepted the
Premises in its “as-is” condition on the date of delivery of possession and to
have acknowledged that all work to be completed by Landlord as described on
Exhibit “B” has been completed and there are no additional items needing work or
repair by Landlord.  Tenant acknowledges that neither Landlord nor any agent of
Landlord has made any representation or warranty with respect to the Premises,
the Building, the Project or any portions thereof or with respect to the
suitability of same for the conduct of Tenant’s business and Tenant further
acknowledges that Landlord will have no obligation to construct or complete any
additional buildings or improvements within the Project.

 

(c)           Lease Confirmation.  Concurrently with the delivery of the
Premises by Landlord, Landlord shall deliver to Tenant and Tenant shall execute
a written statement in the form attached hereto as Exhibit “G”, attached hereto
(the “Tenant Commencement Certificate”) confirming the Commencement Date of the
Lease and the Expiration Date of the Lease.  If Tenant fails to sign and return
the Tenant Commencement Certificate to Landlord upon the delivery of the
Premises by Landlord, the Tenant Commencement Certificate as sent by Landlord
shall be deemed to have correctly set forth the Commencement Date and the other
matters addressed in the Certificate.  The form of certificate shown in
Exhibit “G” may also be used in conjunction with amendments to this Lease, if
any, and Tenant shall execute the same within ten (10) days after receipt of a
request therefor from Landlord.

 

(d)           Early Occupancy.  Any occupancy of the Premises by Tenant prior to
the Commencement Date (“Early Possession”) will be subject to all of Tenant’s
obligations under this Lease (except that Tenant will not be obligated to pay
Base Rent during such early occupancy until it commences operations at the
Premises).  Tenant shall provide Landlord with copies of certificates of
insurance, complying in all respects with the terms of this Lease for all
insurance required to be provided hereunder prior to entering the Premises. 
Tenant hereby releases and discharges Landlord, its contractors, agents,
employees and manager from and against any and all claims of loss, damage or
injury to persons or property, including without limitation any product
inventory, which is alleged to have occurred during the period of Early
Possession.  Landlord makes no representation or warranty about safety of the
Premises during any

 

2

--------------------------------------------------------------------------------


 

period of Early Possession, as construction and other activities will be
ongoing.  Tenant shall coordinate its activities in the Premises during Early
Possession with Landlord and Landlord’s contractor.

 

5.             RENT.

 

(a)           Monthly Base Rent.  Tenant agrees to pay Landlord the Monthly Base
Rent for the Premises (subject to adjustment as hereinafter provided) in advance
on the first day of each calendar month during the Term without prior notice or
demand, except that Tenant agrees to pay the Monthly Base Rent for the first
month of the Term directly to Landlord concurrently with Tenant’s delivery of
the executed Lease to Landlord.  The obligation of Tenant to pay Monthly Base
Rent and other sums to Landlord and the obligations of Landlord under this Lease
are independent obligations.  All rent must be paid to Landlord, without any
deduction or offset, in lawful money of the United States of America, at the
address designated by Landlord or to such other person or at such other place as
Landlord may from time to time designate in writing.  Monthly Base Rent will be
adjusted during the Term of this Lease as provided in Subparagraph 1(h) of this
Lease.

 

(b)           Additional Rent.  All amounts and charges to be paid by Tenant
hereunder, including, without limitation, payments for Operating Expenses,
insurance and repairs, will be considered additional rent for purposes of this
Lease, and the word “rent” as used in this Lease will include all such
additional rent unless the context specifically or clearly implies that only
Monthly Base Rent is intended.

 

(c)           Late Payments.  Late payments of Monthly Base Rent and/or any item
of additional rent will be subject to interest and a late charge as provided in
Subparagraph 22(f) below.

 

6.             OPERATING EXPENSES.

 

(a)           Operating Expenses.  Throughout the Term of this Lease, commencing
on the Commencement Date, Tenant agrees to pay Landlord as additional rent in
accordance with the terms of this Paragraph 6, Tenant’s Share of Operating
Expenses for the taxes and insurance for the Project and all costs and expenses
for the operation, maintenance, repair, and replacement of the Project
including, without limitation:  (i) any form of real property tax assessment,
license fee, license tax, business license fee, commercial rental tax, levy,
charge, improvement bond  or similar imposition of any kind or nature imposed by
any authority having the direct power to tax, including any city, county, state
or federal government, or any school, agricultural, lighting, drainage or other
improvement or special assessment district thereof, including, without
limitation, any new taxes which are in substitution for or in addition to any
current taxes payable hereunder; (ii) any and all assessments under any
covenants, conditions and restrictions affecting the Project; (iii) water, sewer
and other utility charges; (iv) costs of insurance obtained by Landlord pursuant
to Paragraph 19 of the Lease; (v) waste disposal and janitorial services;
(vi) security; (vii) labor; (viii) management costs including, without
limitation: (A) wages and salaries (and payroll taxes and similar charges ) of
property management employees, and (B) management office rental, supplies,
equipment and related operating expenses and management fees; (ix) supplies,
materials, equipment and tools including rental of personal property; (x) repair
and maintenance of the structural portions of the buildings with the Project,
including the plumbing, heating, ventilating, air-conditioning and electrical
systems installed or furnished by Landlord; (xi) maintenance, costs and upkeep
of all parking and other Common Areas; (xii) depreciation on a straight line
basis and rental of personal property used in maintenance; (xiii) amortization
on a straight line basis over the useful life [together with interest at the
Interest Rate on the unamortized balance] of all capitalized expenditures which
are: (A) reasonably intended to produce a reduction in operating charges or
energy consumption; or (B) required under any governmental law or regulation
that was not applicable to the Project at the time it was originally
constructed; or (C) for replacement of any Project equipment needed to operate
the Project at the same quality levels as prior to the replacement;
(xiv) gardening and landscaping; (xv) maintenance of signs (other than signs of
tenants of the Project); (xvi) personal property taxes levied on or attributable
to personal property used in connection with the Common Areas; (xvii) reasonable
accounting, audit, verification, legal and other consulting fees; and (xviii)
costs and expenses of repairs, resurfacing, repairing, maintenance, painting,
lighting, cleaning, refuse removal, security and similar items, including
appropriate reserves.

 

(b)           Determination of Tenant’s Monthly Operating Expense Charge. 
Tenant’s Monthly Operating Expense Charge shall be determined as provided in
Subparagraph 1(i) of this Lease.  If Tenant’s Monthly Operating Expense Charge
is scheduled for each year of the Lease Term, as shown in Subparagraph 1(i),
then Subparagraph 6(c), Subparagraph 6(d) and Subparagraph 6(e) below will not
apply.

 

(c)           Estimate Statement.  Prior to the Commencement Date and on or
about March 1st of each subsequent calendar year during the Term of this Lease,
Landlord will endeavor to deliver to Tenant a statement (“Estimate Statement”)
wherein Landlord will estimate both the Operating Expenses and Tenant’s Monthly
Operating Expense Charge for the then current calendar year.  Tenant agrees to
pay Landlord, as additional rent, Tenant’s estimated Monthly Operating Expense
Charge each month thereafter, beginning with the next installment of rent due,
until such time as Landlord issues a revised Estimate Statement or the Estimate
Statement for the succeeding calendar year; except that, concurrently with the
regular monthly rent payment next due following the receipt of each such
Estimate Statement, Tenant agrees to pay Landlord an amount equal to one monthly
installment of Tenant’s estimated Monthly Operating Expense Charge (less any
applicable Operating Expenses already paid) multiplied by the number of months
from January, in the current calendar year, to the month of such rent payment
next due, all months inclusive.  If at any time during the Term of this Lease,
but not more often than quarterly, Landlord reasonably determines that Tenant’s
Share of Operating Expenses for the current calendar year will be greater than
the amount set forth in the then current Estimate Statement, Landlord may issue
a revised Estimate Statement and Tenant agrees to pay Landlord, within ten
(10) days of receipt of the revised Estimate Statement, the difference between
the amount owed by Tenant under such revised Estimate Statement and the amount
owed by Tenant under the original Estimate Statement for the portion of the then
current calendar year which has expired.  Thereafter Tenant agrees to pay
Tenant’s Monthly Operating Expense Charge based on such revised Estimate
Statement until Tenant receives the next calendar year’s Estimate Statement or a
new revised Estimate Statement for the current calendar year.

 

(d)           Actual Statement.  By March 1st of each calendar year during the
Term of this Lease, Landlord will also endeavor to deliver to Tenant a statement
(“Actual Statement”) which states Tenant’s Share of the actual Operating
Expenses for the preceding calendar year.  If the Actual Statement reveals that
Tenant’s Share of the actual Operating Expenses is more than the total
Additional Rent paid by Tenant for Operating Expenses on account of the
preceding calendar year, Tenant agrees to pay Landlord the difference in a lump
sum within ten (10) days of receipt of the Actual Statement.  If the Actual
Statement reveals that Tenant’s Share of the actual Operating Expenses is less
than the Additional Rent paid by Tenant for Operating Expenses on account of the
preceding calendar year, Landlord will credit

 

3

--------------------------------------------------------------------------------


 

any overpayment toward the next monthly installment(s) of Tenant’s Share of the
Operating Expenses due under this Lease.

 

(e)           Miscellaneous.  Any delay or failure by Landlord in delivering any
Estimate Statement or Actual Statement pursuant to this Paragraph 6 will not
constitute a waiver of its right to require an increase in rent nor will it
relieve Tenant of its obligations pursuant to this Paragraph 6, except that
Tenant will not be obligated to make any payments based on such Estimate
Statement or Actual Statement until ten (10) days after receipt of such Estimate
Statement or Actual Statement.  If Tenant does not object to any Estimate
Statement or Actual Statement within thirty (30) days after Tenant receives any
such statement, such statement will be deemed final and binding on Tenant.  Even
though the Term has expired and Tenant has vacated the Premises, when the final
determination is made of Tenant’s Share of the actual Operating Expenses for the
year in which this Lease terminates, Tenant agrees to promptly pay any increase
due over the estimated expenses paid and, conversely, any overpayment made in
the event said expenses decrease shall promptly be rebated by Landlord to
Tenant.  Such obligation will be a continuing one which will survive the
expiration or termination of this Lease.  Prior to the expiration or sooner
termination of the Lease Term and Landlord’s acceptance of Tenant’s surrender of
the Premises, Landlord will have the right to estimate the actual Operating
Expenses for the then current Lease Year and to collect from Tenant prior to
Tenant’s surrender of the Premises, Tenant’s Share of any excess of such actual
Operating Expenses over the estimated Operating Expenses paid by Tenant in such
Lease Year.

 

7.             SECURITY DEPOSIT AND CLEANING FEE.  Upon Tenant’s execution of
this Lease, Tenant will deposit with Landlord the Security Deposit designated in
Subparagraph 1(j).  The Security Deposit will be held by Landlord as security
for the full and faithful performance by Tenant of all of the terms, covenants,
and conditions of this Lease to be kept and performed by Tenant during the Term
hereof.  The Security Deposit is not, and may not be construed by Tenant to
constitute, rent for the last month or any portion thereof.  If Tenant defaults
with respect to any provisions of this Lease including, but not limited to, the
provisions relating to the payment of rent or additional rent, Landlord may (but
will not be required to) use, apply or retain all or any part of the Security
Deposit for the payment of any rent or any other sum in default, or for the
payment of any other amount which Landlord may spend by reason of Tenant’s
default or to compensate Landlord for any loss or damage which Landlord may
suffer by reason of Tenant’s default.  If any portion of the Security Deposit is
so used or applied, Tenant agrees, within ten (10) days after Landlord’s written
demand therefor, to deposit cash with Landlord in an amount sufficient to
restore the Security Deposit to its original amount and Tenant’s failure to do
so shall constitute a default under this Lease.  Landlord is not required to
keep Tenant’s Security Deposit separate from its general funds, and Tenant is
not entitled to interest on such Security Deposit.  If Tenant is not in default
at the expiration or termination of this Lease, Landlord will return the
Security Deposit to Tenant, less the non-refundable Cleaning Fee portion
designated in Subparagraph 1(k).  Landlord’s obligations with respect to the
Security Deposit are those of a debtor and not of a trustee.  Tenant hereby
waives the provisions of Section 1950.7 of the California Civil Code and agrees
that the provisions of this Section 7 shall govern the treatment of Tenant’s
Security Deposit in all respects for this Lease.

 

8.             USE.

 

(a)           Tenant’s Use of the Premises.  The Premises may be used for the
use or uses set forth in Subparagraph 1(l) only, and Tenant will not use or
permit the Premises to be used for any other purpose without the prior written
consent of Landlord, which consent Landlord may withhold in its sole and
absolute discretion.  Nothing in this Lease will be deemed to give Tenant any
exclusive right to such use in the Project.

 

(b)           Compliance.  At Tenant’s sole cost and expense, Tenant agrees to
procure, maintain and hold available for Landlord’s inspection, all governmental
licenses and permits required for the proper and lawful conduct of Tenant’s
business from the Premises, if any.  Tenant agrees not to use, alter or occupy
the Premises or allow the Premises to be used, altered and occupied in violation
of, and Tenant, at its sole cost and expense, agrees to use and occupy the
Premises, and cause the Premises to be used and occupied, in compliance with: 
(i) any and all laws, statutes, zoning restrictions, ordinances, rules,
regulations, orders and rulings now or hereafter in force and any requirements
of any insurer, insurance authority or duly constituted public authority having
jurisdiction over the Premises, the Building or the Project now or hereafter in
force, (ii) the requirements of the Board of Fire Underwriters and any other
similar body, (iii) the Certificate of Occupancy issued for the Building, and
(iv) any recorded covenants, conditions and restrictions and similar regulatory
agreements, if any, which affect the use, occupation or alteration of the
Premises, the Building and/or the Project.  Tenant agrees to comply with the
Rules and Regulations referenced in Paragraph 28 below.  Tenant agrees not to do
or permit anything to be done in or about the Premises which will in any manner
obstruct or interfere with the rights of other tenants or occupants of the
Project, or injure or unreasonably annoy them, or use or allow the Premises to
be used for any unlawful or unreasonably objectionable purpose.  Tenant agrees
not to place or store any articles or materials outside of the Premises or to
cause, maintain or permit any nuisance or waste in, on, under or about the
Premises or elsewhere within the Project.  Tenant shall not use or allow the
Premises to be used for lodging, bathing or the washing of clothes.

 

(c)           Hazardous Materials.  Except for ordinary and general office
supplies, such as copier toner, liquid paper, glue, ink and common household
cleaning materials (some or all of which may constitute “Hazardous Materials” as
defined in this Lease), Tenant agrees not to cause or permit any Hazardous
Materials to be brought upon, stored, used, handled, generated, released or
disposed of on, in, under or about the Premises, the Building, the Common Areas
or any other portion of the Project by Tenant, its agents, employees,
subtenants, assignees, licensees, contractors or invitees (collectively,
“Tenant’s Parties”), without the prior written consent of Landlord, which
consent Landlord may withhold in its sole and absolute discretion.  Concurrently
with the execution of this Lease and annually thereafter, within ten (10) days
of written request from Landlord, Tenant agrees to complete and deliver to
Landlord an Environmental Questionnaire in the form of Exhibit “F” attached
hereto.  Upon the expiration or earlier termination of this Lease, Tenant agrees
to promptly remove from the Premises, the Building and the Project, at its sole
cost and expense, any and all Hazardous Materials, including any equipment or
systems containing Hazardous Materials which are installed, brought upon,
stored, used, generated or released upon, in, under or about the Premises, the
Building and/or the Project or any portion thereof by Tenant or any of Tenant’s
Parties.  To the fullest extent permitted by law, Tenant agrees to promptly
indemnify, protect, defend and hold harmless Landlord and Landlord’s partners,
officers, directors, employees, agents, successors and assigns (collectively,
“Landlord Indemnified Parties”) from and against any and all claims, damages,
judgments, suits, causes of action, losses, liabilities, penalties, fines,
expenses and costs (including, without limitation, clean-up, removal,
remediation and restoration costs, sums paid in settlement of claims, attorneys’
fees, consultant fees and expert fees and court costs) which arise or result
from the presence of Hazardous Materials on, in, under or about the Premises,
the Building or any other portion of the Project and which are caused or
permitted by Tenant or any of Tenant’s Parties.  Tenant agrees to promptly
notify Landlord of any release of Hazardous Materials in the Premises, the

 

4

--------------------------------------------------------------------------------


 

Building or any other portion of the Project which Tenant becomes aware of
during the Term of this Lease, whether caused by Tenant or any other persons or
entities.  In the event of any release of Hazardous Materials caused or
permitted by Tenant or any of Tenant’s Parties, Landlord shall have the right,
but not the obligation, to cause Tenant to immediately take all steps Landlord
deems necessary or appropriate to remediate such release and prevent any similar
future release to the satisfaction of Landlord and Landlord’s mortgagee(s).  At
all times during the Term of this Lease, Landlord will have the right, but not
the obligation, to enter upon the Premises to inspect, investigate, sample
and/or monitor the Premises to determine if Tenant is in compliance with the
terms of this Lease regarding Hazardous Materials.  As used in this Lease, the
term “Hazardous Materials” shall mean and include any hazardous or toxic
materials, substances or wastes as now or hereafter designated under any law,
statute, ordinance, rule, regulation, order or ruling of any agency of the
State, the United States Government or any local governmental authority,
including, without limitation, asbestos, petroleum, petroleum hydrocarbons and
petroleum based products, urea formaldehyde foam insulation, polychlorinated
biphenyls (“PCBs”), and freon and other chlorofluorocarbons.  The provisions of
this Subparagraph 8(c) will survive the expiration or earlier termination of
this Lease.

 

(d)           Refuse and Sewage.  Tenant agrees not to keep any trash, garbage,
waste or other refuse on the Premises except in sanitary containers and agrees
to regularly and frequently remove same from the Premises.  Tenant shall keep
all containers or other equipment used for storage of such materials in a clean
and sanitary condition.  Tenant shall properly dispose of all sanitary sewage
and shall not use the sewage disposal system for the disposal of anything except
sanitary sewage.  Tenant shall keep the sewage disposal system free of all
obstructions and in good operating condition.  If the volume of Tenant’s trash
becomes excessive in Landlord’s judgment, Landlord shall have the right to
charge Tenant for additional trash disposal services and/or to require that
Tenant contract directly for additional trash disposal services at Tenant’s sole
cost and expense.

 

9.             NOTICES.  Any notice required or permitted to be given hereunder
must be in writing and may be given by personal delivery (including delivery by
overnight courier or an express mailing service) or by mail, if sent by
registered or certified mail.  Notices to Tenant shall be sufficient if
delivered to Tenant at the Premises and notices to Landlord shall be sufficient
if delivered to Landlord at the address designated in Subparagraph 1(a).  Either
party may specify a different address for notice purposes by written notice to
the other, except that the Landlord may in any event use the Premises as
Tenant’s address for notice purposes.

 

10.          BROKERS.  The parties acknowledge that the broker(s) who negotiated
this Lease are stated in Subparagraph 1(m).  Landlord and Tenant each agree to
promptly indemnify, protect, defend and hold harmless the other from and against
any and all claims, damages, judgments, suits, causes of action, losses,
liabilities, penalties, fines, expenses and costs (including attorneys’ fees and
court costs) resulting from any breach by the indemnifying party of the
foregoing representation, including, without limitation, any claims that may be
asserted by any broker, agent or finder undisclosed by the indemnifying party. 
The foregoing mutual indemnity shall survive the expiration or earlier
termination of this Lease.  Tenant agrees that Landlord will not recognize or
compensate any third party broker with regards to any renewals and/or
expansions.

 

11.          SURRENDER; HOLDING OVER.

 

(a)           Surrender.  The voluntary or other surrender of this Lease by
Tenant, or a mutual cancellation thereof, shall not constitute a merger, and
shall, at the option of Landlord, operate as an assignment to Landlord of any or
all subleases or subtenancies.  Upon the expiration or earlier termination of
this Lease, Tenant agrees to timely and peaceably surrender the Premises to
Landlord broom clean and in a state of good order, repair and condition,
ordinary wear and tear and casualty damage excepted, with all of Tenant’s
personal property and alterations removed from the Premises to the extent
required under Paragraph 13 and all damage caused by such removal repaired as
required by Paragraph 13.  The delivery of keys to any employee of Landlord or
to Landlord’s agent or any employee thereof alone will not be sufficient to
constitute a termination of this Lease or a surrender of the Premises.

 

(b)           Holding Over.  If Tenant holds over after the expiration or
earlier termination of the Term, Landlord may, at its option, treat Tenant as a
tenant at sufferance only, and evict Tenant immediately, or consent in writing
to the continued occupancy by Tenant which shall be subject to all of the terms,
covenants and conditions of this Lease, so far as applicable, including the
payment of Operating Expenses, except that the Monthly Base Rent for any month
or partial month during which Tenant holds over shall be equal to two hundred
percent (200%) of the Monthly Base Rent in effect under this Lease immediately
prior to such holdover.  Acceptance by Landlord of rent after such expiration or
earlier termination will not result in a renewal of this Lease.  If Tenant fails
to surrender the Premises upon the expiration of this Lease in accordance with
the terms of this Paragraph 11 despite demand to do so by Landlord, Tenant
agrees to promptly indemnify, protect, defend and hold Landlord harmless from
all claims, damages, judgments, suits, causes of action, losses, liabilities,
penalties, fines, expenses and costs (including attorneys’ fees and costs),
including, without limitation, costs and expenses incurred by Landlord in
returning the Premises to the condition in which Tenant was to surrender it and
claims made by any succeeding tenant founded on or resulting from Tenant’s
failure to timely surrender the Premises in accordance with the terms of this
Lease.  The provisions of this Subparagraph 11(b) will survive the expiration or
earlier termination of this Lease.

 

12.          TAXES ON TENANT’S PROPERTY.  Tenant agrees to pay before
delinquency, all taxes and assessments (real and personal) levied against
Tenant’s business operations or any personal property, improvements,
alterations, trade fixtures or merchandise placed by Tenant in or about the
Premises.

 

13.          ALTERATIONS.  Tenant shall not make any alterations to the Premises
or any other aspect of the Project, without Landlord’s prior written consent,
which consent Landlord may withhold in its reasonable but subjective
discretion.  Notwithstanding the foregoing to the contrary, Tenant shall not
make (i) any structural alterations, improvements or additions to the Premises,
or (ii) any alterations, improvements or additions to the Premises which
(a) will adversely impact the Building’s mechanical, electrical or heating,
ventilation or air conditioning systems, or (b) will adversely impact the
structure of the Building, or (c) are visible from the exterior of the Premises,
or (d) which will result in the penetration or puncturing of the roof or floor,
without, in each case, first obtaining Landlord’s prior written consent or
approval to such Alterations (which consent or approval shall be in the
Landlord’s sole and absolute discretion).  All permitted alterations must be
performed in compliance with Landlord’s standard rules and regulations regarding
alterations.  All alterations will become the property of Landlord and will
remain upon and be surrendered with the Premises at the end of the Term of this
Lease; provided, however, Landlord may require Tenant to remove any or all
alterations at the end of the Term of this Lease.  If Tenant fails to remove by
the expiration or earlier termination of this Lease all of its personal
property, or any alterations identified by Landlord for removal, Landlord may,
at its option, treat such failure as a hold-over pursuant to
Subparagraph 11(b) above, and/or Landlord may (without liability to Tenant for
loss thereof) treat such personal

 

5

--------------------------------------------------------------------------------


 

property and/or alterations as abandoned and, at Tenant’s sole cost and expense
and in addition to Landlord’s other rights and remedies under this Lease, at law
or in equity: (a) remove and store such items; and/or (b) upon ten (10) days’
prior notice to Tenant, sell, discard or otherwise dispose of all or any such
items at private or public sale for such price as Landlord may obtain or by
other commercially reasonable means.  Tenant shall be liable for all costs of
disposition of Tenant’s abandoned property and Landlord shall have no liability
to Tenant with respect to any such abandoned property.  Landlord agrees to apply
the proceeds of any sale of any such property to any amounts due to Landlord
under this Lease from Tenant (including Landlord’s attorneys’ fees and other
costs incurred in the removal, storage and/or sale of such items), with any
remainder to be paid to Tenant.

 

14.          REPAIRS.

 

(a)           Landlord’s Obligations.  Landlord agrees to repair and maintain
the structural portions of the Building, including the foundations, bearing and
exterior walls (excluding glass), subflooring and roof (excluding skylights),
and the unexposed electrical, plumbing and sewer systems, including those
portions of such systems which are outside the Premises, gutters and downspouts
on the Building and the heating, ventilating and air conditioning systems which
serve the Premises (provided that it shall be the Tenant’s obligation to
maintain a service contract on the HVAC unit(s) as set forth in
Section 14.(b) below), unless such maintenance and repairs are caused in part or
in whole by the act, neglect or omission of any duty by Tenant, its agents,
servants, employees or invitees, in which case Tenant will pay to Landlord, as
additional rent, the reasonable cost of such maintenance and repairs. 
Landlord’s obligation with respect to the HVAC unit(s) shall be limited to the
replacement of such units if such replacement is necessary despite Tenant’s
maintenance efforts.  The costs of maintenance and repairs performed by Landlord
will be included in Operating Expenses.  Except as provided in this Subparagraph
14(a), Landlord has no obligation to alter, remodel, improve, repair, decorate
or paint the Premises or any part thereof.  Landlord will not be liable for any
failure to make any such repairs or to perform any maintenance unless such
failure shall persist for an unreasonable time after written notice of the need
of such repairs or maintenance is given to Landlord by Tenant.  Tenant will not
be entitled to any abatement of rent and Landlord will not have any liability by
reason of any injury to or interference with Tenant’s business arising from the
making of any repairs, alterations or improvements in or to any portion of the
Building or the Premises or in or to fixtures, appurtenances and equipment
therein.  Tenant waives the right to make repairs at Landlord’s expense under
any law, statute, ordinance, rule, regulation, order or ruling (including,
without limitation, to the extent the Premises are located in California, the
provisions of California Civil Code Sections 1941 and 1942 and any successor
statutes or laws of a similar nature).

 

(b)           Tenant’s Obligations.  Tenant agrees to keep, maintain and
preserve the Premises in a state of condition and repair consistent with the
Building and, when and if needed, at Tenant’s sole cost and expense, to make all
repairs to the Premises and every part thereof including, without limitation,
all walls, storefronts, floors, ceilings, interior and exterior doors and
windows and fixtures interior plumbing and HVAC (heating ventilation, and air
conditioning) systems and equipment.  Tenant shall maintain a preventive
maintenance contract providing for the regular inspection and maintenance of the
heating and air conditioning system by a licensed heating and air conditioning
contractor, unless Landlord maintains such equipment under
Section 14.(a) above.  Tenant shall provide Landlord with written proof of said
preventive maintenance contract within thirty (30) days of the Commencement Date
of Lease.  Any such maintenance and repairs will be performed by Landlord’s
contractor, or at Landlord’s option, by such contractor or contractors as Tenant
may choose from an approved list to be submitted by Landlord.  Tenant agrees to
pay all costs and expenses incurred in such maintenance and repair within seven
(7) days after billing by such contractor or contractors.  If Tenant refuses or
neglects to repair and maintain the Premises properly as required hereunder to
the reasonable satisfaction of Landlord, Landlord, at any time following ten
(10) days from the date on which Landlord makes a written demand on Tenant to
effect such repair and maintenance, may enter upon the Premises and make such
repairs and/or maintenance, and upon completion thereof, Tenant agrees to pay to
Landlord as additional rent, Landlord’s costs for making such repairs plus an
amount not to exceed ten percent (10%) of such costs for overhead, within ten
(10) days of receipt from Landlord of a written itemized bill therefor.  Any
amounts not reimbursed by Tenant within such ten (10) day period will bear
interest at the Interest Rate until paid by Tenant.

 

15.          LIENS.  Tenant agrees not to permit any mechanic’s, materialmen’s
or other liens to be filed against all or any part of the Project, the Building
or the Premises, nor against Tenant’s leasehold interest in the Premises, by
reason of or in connection with any repairs, alterations, improvements or other
work contracted for or undertaken by Tenant or any other act or omission of
Tenant or Tenant’s agents, employees, contractors, licensees or invitees.  At
Landlord’s request, Tenant agrees to provide Landlord with enforceable,
conditional and final lien releases (or other evidence reasonably requested by
Landlord to demonstrate protection from liens) from all persons furnishing labor
and/or materials at the Premises.  Landlord will have the right at all
reasonable times to post on the Premises and record any notices of
non-responsibility which it deems necessary for protection from such liens.  If
any such liens are filed, Tenant will, at its sole cost and expense, promptly
cause such liens to be released of record or bonded so that it no longer affects
title to the Project, the Building or the Premises.  If Tenant fails to cause
any such liens to be so released or bonded within ten (10) days after filing
thereof, such failure will be deemed a material breach by Tenant under this
Lease without the benefit of any additional notice or cure period described in
Paragraph 22 below, and Landlord may, without waiving its rights and remedies
based on such breach, and without releasing Tenant from any of its obligations,
cause such liens to be released by any means it shall deem proper, including
payment in satisfaction of the claims giving rise to such liens.  Tenant agrees
to pay to Landlord within ten (10) days after receipt of invoice from Landlord,
any sum paid by Landlord to remove such liens, together with interest at the
Interest Rate from the date of such payment by Landlord.  Tenant shall also
indemnify each and all of the Landlord Indemnified Parties against any damages,
losses or costs arising out of any such mechanic’s, materialmen’s or other liens
filed against all or any part of the Project, Building or the Premises by reason
of or in connection with any repairs, alterations, improvements or other work
contracted for or undertaken by Tenant or any other act or omission of Tenant or
Tenant’s agents, employees, contractors, licensees or invitees.

 

16.          ENTRY BY LANDLORD.  Landlord and its employees and agents will at
all reasonable times have the right to enter the Premises to inspect the same,
to show the Premises to prospective purchasers or tenants, to post notices of
non-responsibility, and/or to repair the Premises as permitted or required by
this Lease.  In exercising such entry rights, Landlord will endeavor to
minimize, as reasonably practicable, the interference with Tenant’s business,
and will provide Tenant with reasonable advance notice of any such entry (except
in emergency situations).  Landlord will at all times have and retain a key with
which to unlock all doors in the Premises, excluding Tenant’s vaults and safes. 
Tenant shall not alter any lock or install any new or additional locks or bolts
on any door of the Premises without Landlord’s prior written consent and without
providing Landlord with a key to all such locks.  Except in the case of the
gross negligence or willful misconduct of Landlord, any entry to the Premises
obtained by Landlord  will not be construed or deemed to be a

 

6

--------------------------------------------------------------------------------


 

forcible or unlawful entry into the Premises, or an eviction of Tenant from the
Premises and Landlord will not be liable to Tenant for any damages or losses
resulting from any such entry.

 

17.          UTILITIES AND SERVICES.

 

(a)           Throughout the Term of this Lease, Tenant shall pay directly to
the utility company providing such service all costs for water, gas, heat,
light, power, sewer, electricity, telephone and other services metered,
chargeable or provided to the Premises.  Landlord will not be liable to Tenant
for any failure to furnish any of the foregoing utilities and services if such
failure is caused by all or any of the following: (i) accident, breakage or
repairs; (ii) strikes, lockouts or other labor disturbance or labor dispute of
any character; (iii) governmental regulation, moratorium or other governmental
action or inaction; (iv) inability despite the exercise of reasonable diligence
to obtain electricity, water or fuel; or (v) any other cause beyond Landlord’s
reasonable control.  In addition, in the event of any stoppage or interruption
of services or utilities, Tenant shall not be entitled to any abatement or
reduction of rent (except as expressly provided in Subparagraph 20(f) or
Subparagraph 21(b) if such failure results from a damage or taking described
therein), no eviction of Tenant will result from such failure and Tenant will
not be relieved from the performance of any covenant or agreement in this Lease
because of such failure.  In the event of any failure, stoppage or interruption
thereof, Landlord agrees to diligently attempt to resume service promptly.

 

(b)           The electricity for the Premises is currently in Landlord’s name. 
Tenant agrees to contact Southern California Edison at (800) 990-7788 within ten
(10) days from the date Tenant takes possession of the Premises and have the
bill for electricity put into Tenant’s name.  Tenant shall reimburse Landlord
for any interim charges actually billed to Landlord for electricity from the
date Tenant takes possession of the Premises until the date the bill is put into
Tenant’s name.  In the event Tenant fails to put the bill for electricity in
Tenant’s name within ten (10) days from the date Tenant takes possession of the
Premises, Landlord shall have the right to contact Southern California Edison on
the eleventh (11th) day after Tenant takes possession of the Premises and have
the electricity for the Premises turned off.  Tenant hereby acknowledges that
Tenant has the absolute responsibility to contact Southern California Edison and
have electrical service put into Tenant’s name. In the event Tenant fails to put
the bill for electrical service into Tenant’s name as required hereinabove and
Landlord has electrical service turned off, Tenant understands that there will
be no electrical service to the Premises. In such event, Tenant releases and
holds Landlord harmless from any claims, demands, liabilities, damages,
expenses, actions and causes of action based on, arising out of, or related
thereto.  Tenant waives the right to additional notice of any kind from Landlord
and/or Southern California Edison and specifically waives any rights or remedies
provided by Civil Code Section 789.3.

 

18.          ASSUMPTION OF RISK AND INDEMNIFICATION.

 

(a)           Assumption of Risk.  Tenant, as a material part of the
consideration to Landlord, agrees that neither Landlord nor any Landlord
Indemnified Parties (as defined in Subparagraph 8(c) above) will be liable to
Tenant for, and Tenant expressly assumes the risk of and waives any and all
claims it may have against Landlord or any Landlord Indemnified Parties with
respect to, (i) any and all damage to property or injury to persons in, upon or
about the Premises, the Building or the Project resulting from the act or
omission (except for the grossly negligent or intentionally wrongful act or
omission) of Landlord, (ii) any such damage caused by other tenants or persons
in or about the Building or the Project, or caused by quasi-public work, 
(iii) any damage to property entrusted to employees of the Building, (iv) any
loss of or damage to property by theft or otherwise, or (v) any injury or damage
to persons or property resulting from any casualty, explosion, falling plaster
or other masonry or glass, steam, gas, electricity, water or rain which may leak
from any part of the Building or any other portion of the Project or from the
pipes, appliances or plumbing works therein or from the roof, street or
subsurface or from any other place, or resulting from dampness.  Neither
Landlord nor any Landlord Indemnified Parties will be liable for consequential
damages arising out of any loss of the use of the Premises or any equipment,
property or facilities therein by Tenant or any Tenant Parties (as defined in
Subparagraph 8(c) above) or for interference with light.  Tenant agrees to give
prompt notice to Landlord in case of fire or accidents in the Premises or the
Building, or of defects therein or in the fixtures or equipment.

 

(b)           Indemnification.  Tenant will be liable for, and agrees, to the
maximum extent permissible under applicable law, to promptly indemnify, protect,
defend and hold harmless Landlord and all Landlord Indemnified Parties, from and
against, any and all claims, damages, judgments, suits, causes of action,
losses, liabilities, penalties, fines, expenses and costs, including attorneys’
fees and court costs (collectively, “Indemnified Claims”), arising or resulting
from (i) any act or omission of Tenant or any Tenant Parties; (ii) the use of
the Premises and Common Areas and conduct of Tenant’s business by Tenant or any
Tenant Parties, or any other activity, work or thing done, permitted or suffered
by Tenant or any Tenant Parties, in or about the Premises, the Building or
elsewhere within the Project; and/or (iii) any default by Tenant of any
obligations on Tenant’s part to be performed under the terms of this Lease.  In
case any action or proceeding is brought against Landlord or any Landlord
Indemnified Parties by reason of any such Indemnified Claims, Tenant, upon
notice from Landlord, agrees to promptly defend the same at Tenant’s sole cost
and expense by counsel approved in writing by Landlord, which approval Landlord
will not unreasonably withhold.

 

(c)           Survival; No Release of Insurers.  Tenant’s indemnification
obligations under Subparagraph 18(b) will survive the expiration or earlier
termination of this Lease.  Tenant’s covenants, agreements and indemnification
obligation in Subparagraph 18(a) and Subparagraph 18(b) above, are not intended
to and will not relieve any insurance carrier of its obligations under policies
required to be carried by Tenant pursuant to the provisions of this Lease.

 

19.          INSURANCE.

 

(a)           Tenant’s Insurance.  Commencing on the date of final mutual
execution and delivery of this Lease and continuing throughout the entire Term
hereof and any other period of occupancy, Tenant agrees to keep in full force
and effect, at its sole cost and expense, the insurance specified on Exhibit “E”
attached hereto.  Landlord reserves the right to require any other form or forms
of insurance as Tenant or Landlord or any mortgagees of Landlord may reasonably
require from time to time in form, in amounts, and for insurance risks against
which, a prudent tenant would protect itself, but only to the extent coverage
for such risks and amounts are available in the insurance market at commercially
acceptable rates.  Landlord makes no representation that the limits of liability
required to be carried by Tenant under the terms of this Lease are adequate to
protect Tenant’s interests and Tenant should obtain such additional insurance or
increased liability limits as Tenant deems appropriate.

 

(b)           Supplemental Tenant Insurance Requirements.  All policies must be
in a form reasonably satisfactory to Landlord and issued by an insurer admitted
to do business in the State.  All policies must be issued by insurers with a
policyholder rating of “A” and a financial rating of “X” in the most recent
version of Best’s Key Rating

 

7

--------------------------------------------------------------------------------

 

Guide.  All policies must contain a requirement to notify Landlord (and
Landlord’s property manager and any mortgagees or ground lessors of Landlord who
are named as additional insureds, if any) in writing not less than thirty (30)
days prior to any material change, reduction in coverage, cancellation or other
termination thereof.  Tenant agrees to deliver to Landlord, as soon as
practicable after placing the required insurance, but in any event within the
time frame specified in Subparagraph 19(a) above, certificate(s) of insurance
and/or if required by Landlord, certified copies of each policy evidencing the
existence of such insurance and Tenant’s compliance with the provisions of this
Paragraph 19.  Tenant agrees to cause replacement policies or certificates to be
delivered to Landlord not less than thirty (30) days prior to the expiration of
any such policy or policies.  If any such initial or replacement policies or
certificates are not furnished within the time(s) specified herein, Landlord
will have the right, but not the obligation, to obtain such insurance as
Landlord deems necessary to protect Landlord’s interests at Tenant’s expense. 
Tenant’s insurance under Subparagraph 19(a)(iii) and Subparagraph 19(a)(iv) must
name Landlord and Landlord’s property manager (and at Landlord’s request,
Landlord’s mortgagees and ground lessors of which Tenant has been informed in
writing) as additional insureds and must also contain a provision that the
insurance afforded by such policy is primary insurance and any insurance carried
by Landlord and Landlord’s property manager or Landlord’s mortgagees or ground
lessors, if any, will be excess over and non-contributing with Tenant’s
insurance

 

(c)           Waiver of Right of Recovery.  Tenant and Landlord each assumes all
risk with respect to damage to or theft of its respective property located at
the Premises and with respect to Tenant, interruption of its business and agrees
to look solely to its own insurance in the case of any damage to its property or
and with respect to Tenant, interruption to its business.  Landlord, Tenant,
each waive any right of recovery against the other and their respective agents,
employees, contractors and managers for any loss or damage with respect to its
property, or the Premises or the Building.  Failure of a party to insure shall
not void this waiver.  Any fire, extended coverage or property insurance policy
maintained by Tenant or Landlord shall contain a waiver of subrogation
provision.  The waivers of right or recovery contained in this provision shall
apply EVEN IF THE LOSS OR DAMAGE TO WHICH THIS PROVISION APPLIES IS CAUSED
SOLELY OR IN PART BY THE NEGLIGENCE OF LANDLORD OR TENANT.

 

(d)           Business Interruption.  Landlord shall not be responsible for, and
Tenant releases and discharges Landlord from, and Tenant further waives any
right of recovery from Landlord and its agents, employees, contractors and
managers for, any loss for or from business interruption or loss of use of the
Premises or Property suffered by Tenant in connection with Tenant’s use or
occupancy of the Premises, EVEN IF SUCH LOSS IS CAUSED SOLELY OR IN PART BY THE
NEGLIGENCE OF LANDLORD.

 

20.          DAMAGE OR DESTRUCTION.

 

(a)           Partial Destruction.  If the Premises or the Building are damaged
by fire or other casualty to an extent not exceeding twenty-five percent (25%)
of the full replacement cost thereof, and Landlord’s contractor reasonably
estimates in a writing delivered to Landlord and Tenant that the damage thereto
may be repaired, reconstructed or restored to substantially its condition
immediately prior to such damage within one hundred eighty (180) days from the
date of such casualty, and Landlord will receive insurance proceeds sufficient
to cover the costs of such repairs, reconstruction and restoration (including
proceeds from Tenant and/or Tenant’s insurance which Tenant is required to
deliver to Landlord pursuant to Subparagraph 20(d) below to cover Tenant’s
obligation for the costs of repair, reconstruction and restoration of any
portion of the tenant improvements and any alterations for which Tenant is
responsible under this Lease), then Landlord agrees to commence and proceed
diligently with the work of repair, reconstruction and restoration and this
Lease will continue in full force and effect.

 

(b)           Substantial Destruction.  Any damage or destruction to the
Premises or the Building which Landlord is not obligated to repair pursuant to
Subparagraph 20(a) above  will be deemed a substantial destruction.  In the
event of a substantial destruction, Landlord may elect to either:  (i) repair,
reconstruct and restore the portion of the Building or the Premises damaged by
such casualty, in which case this Lease will continue in full force and effect,
subject to Tenant’s termination right contained in Subparagraph 20(c) below; or
(ii) terminate this Lease effective as of the date which is thirty (30) days
after Tenant’s receipt of Landlord’s election to so terminate.

 

(c)           Termination Rights.  If Landlord elects to repair, reconstruct and
restore pursuant to Subparagraph 20(b)(i) hereinabove, and if Landlord’s
contractor estimates that as a result of such damage, Tenant cannot be given
reasonable use of and access to the Premises within two hundred forty (240) days
after the date of such damage, then either Landlord or Tenant may terminate this
Lease effective upon delivery of written notice to the other within
ten (10) days after Landlord delivers notice to Tenant of its election to so
repair, reconstruct or restore; provided, however, Tenant shall have no right to
terminate this Lease if Landlord can relocate Tenant to other comparable
Premises in the Building or the Project within one hundred eighty (180) days
after the date of such damage.

 

(d)           Tenant’s Costs and Insurance Proceeds.  In the event of any damage
or destruction of all or any part of the Premises, Tenant agrees to immediately
(i) notify Landlord thereof, and (ii) deliver to Landlord all property insurance
proceeds received by Tenant with respect to any tenant improvements installed by
or at the cost of Tenant and any alterations, but excluding proceeds for
Tenant’s furniture, fixtures, equipment and other personal property, whether or
not this Lease is terminated as permitted in this Paragraph 20, and Tenant
hereby assigns to Landlord all rights to receive such insurance proceeds.  If
for any reason (including Tenant’s failure to obtain required insurance), Tenant
fails to receive insurance proceeds covering the full replacement cost of any
tenant improvements and any alterations which are damaged, Tenant will be deemed
to have self-insured the replacement cost of such items, and upon any damage or
destruction thereto, Tenant agrees to immediately pay to Landlord the full
replacement cost of such items, less any insurance proceeds actually received by
Landlord from Landlord’s or Tenant’s insurance with respect to such items.

 

(e)           Abatement of Rent.  In the event of any damage, repair,
reconstruction and/or restoration described in this Paragraph 20, rent will be
abated or reduced, as the case may be, from the date of such casualty in
proportion to the degree to which Tenant’s use of the Premises is impaired
during such period of repair until such use is restored.  Except for abatement
of rent as provided hereinabove, Tenant will not be entitled to any compensation
or damages for loss of, or interference with, Tenant’s business or use or access
of all or any part of the Premises or for lost profits or any other
consequential damages of any kind or nature, which result from any such damage,
repair, reconstruction or restoration.

 

(f)            Damage Near End of Term.  Landlord and Tenant shall each have the
right to terminate this Lease if any damage to the Premises or the Building
occurs during the last twelve (12) months of the Term of this Lease where
Landlord’s contractor estimates in a writing delivered to Landlord and Tenant
that the repair, reconstruction or restoration of such damage cannot be
completed within sixty (60) days after the date of such casualty.  If either
party desires to

 

 

8

--------------------------------------------------------------------------------


 

terminate this Lease under this Subparagraph (f), it shall provide written
notice to the other party of such election within ten (10) days after receipt of
Landlord’s contractor’s repair estimates.

 

(g)           Waiver of Termination Right.  Landlord and Tenant agree that the
foregoing provisions of this Paragraph 20 are to govern their respective rights
and obligations in the event of any damage or destruction and supersede and are
in lieu of the provisions of any applicable law, statute, ordinance, rule,
regulation, order or ruling now or hereafter in force which provide remedies for
damage or destruction of leased premises (including, without limitation, to the
extent the Premises are located in California, the provisions of California
Civil Code Section 1932, Subsection 2, and Section 1933, Subsection 4 and any
successor statute or laws of a similar nature).

 

21.          EMINENT DOMAIN.

 

(a)           Substantial Taking.  If the whole of the Premises, or such part
thereof as shall substantially interfere with Tenant’s use and occupancy of the
Premises, as contemplated by this Lease, is taken for any public or quasi-public
purpose by any lawful power or authority by exercise of the right of
appropriation, condemnation or eminent domain, or sold to prevent such taking,
either party will have the right to terminate this Lease effective as of the
date possession is required to be surrendered to such authority.

 

(b)           Partial Taking; Abatement of Rent.  In the event of a taking of a
portion of the Premises which does not substantially interfere with Tenant’s use
and occupancy of the Premises including any temporary taking of ninety (90) days
or less, then, neither party will have the right to terminate this Lease and
Landlord will thereafter proceed to make a functional unit of the remaining
portion of the Premises (but only to the extent Landlord receives proceeds
therefor from the condemning authority), and rent will be abated with respect to
the part of the Premises which Tenant is deprived of on account of such taking. 
Notwithstanding the immediately preceding sentence to the contrary, if any part
of the Building or the Project is taken (whether or not such taking
substantially interferes with Tenant’s use of the Premises), Landlord may
terminate this Lease upon thirty (30) days’ prior written notice to Tenant if
Landlord also terminates the leases of the other tenants of the Building which
are leasing comparably sized space for comparable lease terms.

 

(c)           Condemnation Award.  In connection with any taking of the Premises
or the Building, Landlord will be entitled to receive the entire amount of any
award which may be made or given in such taking or condemnation, without
deduction or apportionment for any estate or interest of Tenant, it being
expressly understood and agreed by Tenant that no portion of any such award will
be allowed or paid to Tenant for any so-called bonus or excess value of this
Lease, and such bonus or excess value will be the sole property of Landlord. 
Tenant agrees not to assert any claim against Landlord or the taking authority
for any compensation because of such taking (including any claim for bonus or
excess value of this Lease); provided, however, if any portion of the Premises
is taken, Tenant will have the right to recover from the condemning authority
(but not from Landlord) any compensation as may be separately awarded or
recoverable by Tenant for the taking of Tenant’s furniture, fixtures, equipment
and other personal property within the Premises, for Tenant’s relocation
expenses, and for any loss of goodwill or other damage to Tenant’s business by
reason of such taking.

 

22.          DEFAULTS AND REMEDIES.

 

(a)           Defaults.  The occurrence of any one or more of the following
events will be deemed a default by Tenant:

 

(i)                                     The abandonment or vacation of the
Premises by Tenant.

 

(ii)                                  The failure by Tenant to make any payment
of rent or additional rent or any other payment required to be made by Tenant
hereunder, as and when due, where such failure continues for a period of three
(3) days after written notice thereof from Landlord to Tenant; provided,
however, that any such notice will be in lieu of, and not in addition to, any
notice required under applicable law (including, without limitation, to the
extent the Premises are located in California, the provisions of California Code
of Civil Procedure Section 1161 regarding unlawful detainer actions or any
successor statute or law of a similar nature).

 

(iii)                               The failure by Tenant to observe or perform
any of the express or implied covenants or provisions of this Lease to be
observed or performed by Tenant, other than as specified in
Subparagraph 22(a)(i) or Subparagraph 22(a)(ii) above, where such failure
continues for a period of five (5) days after written notice thereof from
Landlord to Tenant.  The provisions of any such notice will be in lieu of, and
not in addition to, any notice required under applicable law (including, without
limitation, to the extent the Premises are located in California, California
Code of Civil Procedure Section 1161 regarding unlawful detainer actions and any
successor statute or similar law).  If the nature of Tenant’s default is such
that more than five (5) days are reasonably required for its cure, then Tenant
will not be deemed to be in default if Tenant, with Landlord’s concurrence,
commences such cure within such five (5) day period and thereafter diligently
prosecutes such cure to completion.

 

(iv)                              (A)          The making by Tenant of any
general assignment for the benefit of creditors; (B) the filing by or against
Tenant of a petition to have Tenant adjudged a bankrupt or a petition for
reorganization or arrangement under any law relating to bankruptcy (unless, in
the case of a petition filed against Tenant, the same is dismissed within sixty
(60) days); (C) the appointment of a trustee or receiver to take possession of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease, where possession is not restored to Tenant within thirty
(30) days; or (D) the attachment, execution or other judicial seizure of
substantially all of Tenant’s assets located at the Premises or of Tenant’s
interest in this Lease where such seizure is not discharged within thirty (30)
days.

 

(b)           Landlord’s Remedies; Termination.  In the event of any default by
Tenant, in addition to any other remedies available to Landlord at law or in
equity under applicable law (including, without limitation, to the extent the
Premises are located in California, the remedies of Civil Code Section 1951.4
and any successor statute or similar law), Landlord will have the immediate
right and option to terminate this Lease and all rights of Tenant hereunder.  If
Landlord elects to terminate this Lease then, to the extent permitted under
applicable law, Landlord may recover from Tenant:  (i) 

 

9

--------------------------------------------------------------------------------


 

the worth at the time of award of any unpaid rent which had been earned at the
time of such termination; plus (ii) the worth at the time of award of the amount
by which the unpaid rent which would have been earned after termination until
the time of award exceeds the amount of such rent loss that Tenant proves could
have been reasonably avoided; plus (iii) the worth at the time of award of the
amount by which the unpaid rent for the balance of the Term after the time of
award exceeds the amount of such rent loss that Tenant proves could be
reasonably avoided; plus (iv) any other amount necessary to compensate Landlord
for all the detriment proximately caused by Tenant’s failure to perform its
obligations under this Lease or which, in the ordinary course of things, results
therefrom including, but not limited to: attorneys’ fees and costs; brokers’
commissions; the costs of refurbishment, alterations, renovation and repair of
the Premises, and removal (including the repair of any damage caused by such
removal) and storage (or disposal) of Tenant’s personal property, equipment,
fixtures, alterations, the tenant improvements and any other items which Tenant
is required under this Lease to remove but does not remove, as well as the
unamortized value of any free rent, reduced rent, free parking, reduced rate
parking and any tenant improvement allowance or other costs or economic
concessions provided, paid, granted or incurred by Landlord pursuant to this
Lease.  As used in Subparagraphs 22(b)(i) and Subparagraphs 22(b)(ii) above, the
“worth at the time of award” is computed by allowing interest at the Interest
Rate.  As used in Subparagraph 22(b)(iii) above, the “worth at the time of
award” is computed by discounting such amount at the discount rate of the
Federal Reserve Bank of San Francisco at the time of award plus one percent
(1%).

 

(c)           Landlord’s Remedies; Re-Entry Rights.  In the event of any default
by Tenant, in addition to any other remedies available to Landlord under this
Lease, at law or in equity, Landlord will also have the right, with or without
terminating this Lease, to re-enter the Premises and remove all persons and
property from the Premises; such property may be removed and stored in a public
warehouse or elsewhere and/or disposed of at the sole cost and expense of and
for the account of Tenant in accordance with the provisions of Paragraph 13 of
this Lease or any other procedures permitted by applicable law.  No re-entry or
taking possession of the Premises by Landlord pursuant to this
Subparagraph 22(c) will be construed as an election to terminate this Lease
unless a written notice of such intention is given to Tenant or unless the
termination thereof is decreed by a court of competent jurisdiction.

 

(d)           Landlord’s Remedies; Re-Letting.  If Landlord does not elect to
terminate this Lease, Landlord may from time to time, without terminating this
Lease, either recover all rent as it becomes due or relet the Premises or any
part thereof on terms and conditions as Landlord in its sole and absolute
discretion may deem advisable with the right to make alterations and repairs to
the Premises in connection with such reletting.  If Landlord elects to relet the
Premises, then rents received by Landlord from such reletting will be applied:
first, to the payment of any indebtedness other than rent due hereunder from
Tenant to Landlord; second, to the payment of any cost of such reletting; third,
to the payment of the cost of any alterations and repairs to the Premises
incurred in connection with such reletting; fourth, to the payment of rent due
and unpaid hereunder and the residue, if any, will be held by Landlord and
applied to payment of future rent as the same may become due and payable
hereunder.  Should that portion of such rents received from such reletting
during any month, which is applied to the payment of rent hereunder, be less
than the rent payable during that month by Tenant hereunder, then Tenant agrees
to pay such deficiency to Landlord immediately upon demand therefor by
Landlord.  Such deficiency will be calculated and paid monthly.

 

(e)           Landlord’s Remedies; Performance for Tenant.  All covenants and
agreements to be performed by Tenant under any of the terms of this Lease are to
be performed by Tenant at Tenant’s sole cost and expense and without any
abatement of rent.  If Tenant fails to pay any sum of money owed to any party
other than Landlord, for which it is liable under this Lease, or if Tenant fails
to perform any other act on its part to be performed hereunder, and such failure
continues for ten (10) days after notice thereof by Landlord, Landlord may,
without waiving or releasing Tenant from its obligations, but shall not be
obligated to, make any such payment or perform any such other act to be made or
performed by Tenant.  Tenant agrees to reimburse Landlord upon demand for all
sums so paid by Landlord and all necessary incidental costs, together with
interest thereon at the Interest Rate, from the date of such payment by Landlord
until reimbursed by Tenant.  This remedy shall be in addition to any other right
or remedy of Landlord set forth in this Paragraph 22.

 

(f)            Late Payment.  If Tenant fails to pay any installment of rent
when due or if Tenant fails to make any other payment for which Tenant is
obligated under this Lease when due, such late amount will accrue interest at
the Interest Rate until such amount is paid by Tenant to Landlord.  In addition,
Tenant agrees to pay to Landlord concurrently with such late payment amount, as
additional rent, a late charge equal to ten percent (10%) of the amount due to
compensate Landlord for the extra costs Landlord will incur as a result of such
late payment.  Landlord and Tenant agree that such late charge represents a fair
and reasonable estimate of the costs that Landlord will incur by reason of any
such late payment.  Acceptance of any such interest and late charge will not
constitute a waiver of the Tenant’s default with respect to the overdue amount,
or prevent Landlord from exercising any of the other rights and remedies
available to Landlord.  If Tenant incurs a late charge more than three (3) times
in any period of twelve (12) months during the Lease Term, then, notwithstanding
that Tenant cures the late payments for which such late charges are imposed,
Landlord will have the right to require Tenant thereafter to pay all
installments of Monthly Base Rent quarterly in advance in the form of a
cashier’s check throughout the remainder of the Lease Term.  Any payments of any
kind returned for insufficient funds will be subject to an additional handling
charge of $40.00, and thereafter, Landlord may require Tenant to pay all future
payments of rent or other sums due by money order or cashier’s check.

 

(g)           Rights and Remedies Cumulative.  All rights, options and remedies
of Landlord contained in this Lease will be construed and held to be cumulative,
and no one of them will be exclusive of the other, and Landlord shall have the
right to pursue any one or all of such remedies or any other remedy or relief
which may be provided by law or in equity, whether or not stated in this Lease. 
Nothing in this Paragraph 22 will be deemed to limit or otherwise affect
Tenant’s indemnification of Landlord pursuant to any provision of this Lease.

 

23.          LANDLORD’S DEFAULT.  Landlord will not be in default in the
performance of any obligation required to be performed by Landlord under this
Lease unless Landlord fails to perform such obligation within thirty (30) days
after the receipt of written notice from Tenant specifying in detail Landlord’s
failure to perform; provided however, that if the nature of Landlord’s
obligation is such that more than thirty (30) days are required for performance,
then Landlord will not be deemed in default if it commences such performance
within such thirty (30) day period and thereafter diligently pursues the same to
completion.  Upon any default by Landlord, Tenant may exercise any of its rights
provided at law or in equity, subject to the limitations on liability set forth
in Paragraph 35 of this Lease.

 

24.          ASSIGNMENT AND SUBLETTING.

 

(a)           Restriction on Transfer.  Except as otherwise expressly provided
in this Paragraph 24, Tenant will not, either voluntarily or by operation of
law, assign or encumber this Lease or any interest herein or sublet the Premises

 

10

--------------------------------------------------------------------------------

 

or any part thereof, or permit the use or occupancy of the Premises by any party
other than Tenant (any such assignment, encumbrance, sublease or the like will
sometimes be referred to as a “Transfer”), without the prior written consent of
Landlord, which consent Landlord will not unreasonably withhold.  For purposes
of this Paragraph 24, if Tenant is a corporation, partnership or other entity,
any transfer, assignment, encumbrance or hypothecation of fifty percent (50%) or
more (individually or in the aggregate) of any stock or other ownership interest
in such entity, and/or any transfer, assignment, hypothecation or encumbrance of
any controlling ownership or voting interest in such entity, will be deemed a
Transfer and will be subject to all of the restrictions and provisions contained
in this Paragraph 24; provided, however, this provision will not apply to public
corporations, the stock of which is traded through a public stock exchange or
over the counter system.

 

(b)           Transfer Notice.  If Tenant desires to effect a Transfer, then at
least thirty (30) days prior to the date when Tenant desires the Transfer to be
effective (the “Transfer Date”), Tenant agrees to give Landlord a notice (the
“Transfer Notice”), stating the name, address and business of the proposed
assignee, sublessee or other transferee (sometimes referred to hereinafter as
“Transferee”), reasonable information (including references) concerning the
character, ownership, and financial condition of the proposed Transferee, the
Transfer Date, any ownership or commercial relationship between Tenant and the
proposed Transferee, and the consideration and all other material terms and
conditions of the proposed Transfer, all in such detail as Landlord may
reasonably require.

 

(c)           Landlord’s Options.  Within fifteen (15) days of Landlord’s
receipt of any Transfer Notice, and any additional information requested by
Landlord concerning the proposed Transferee’s financial responsibility, Landlord
will notify Tenant of its election to do one of the following:  (i) consent to
the proposed Transfer subject to such reasonable conditions as Landlord may
impose in providing such consent; (ii) refuse such consent, which refusal shall
be on reasonable grounds; or (iii) terminate this Lease as to all or such
portion of the Premises which is proposed to be sublet or assigned and recapture
all or such portion of the Premises for reletting by Landlord.

 

(d)           Additional Conditions.  A condition to Landlord’s consent to any
Transfer of this Lease will be the delivery to Landlord of a true copy of the
fully executed instrument of assignment, sublease, transfer or hypothecation, in
form and substance reasonably satisfactory to Landlord.  Tenant agrees to pay to
Landlord, as additional rent, all sums and other consideration payable to and
for the benefit of Tenant by the assignee or sublessee in excess of the rent
payable under this Lease for the same period and portion of the Premises.  In
calculating excess rent or other consideration which may be payable to Landlord
under this paragraph, Tenant will be entitled to deduct commercially reasonable
third party brokerage commissions and attorneys’ fees and other amounts
reasonably and actually expended by Tenant in connection with such assignment or
subletting if acceptable written evidence of such expenditures is provided to
Landlord.  Notwithstanding anything herein to the contrary, no Transfer will
release Tenant of Tenant’s obligations under this Lease or alter the primary
liability of Tenant to pay the rent and to perform all other obligations to be
performed by Tenant hereunder.  Landlord may require that any Transferee remit
directly to Landlord on a monthly basis, all monies due Tenant by said
Transferee.  Consent by Landlord to one Transfer will not be deemed consent to
any subsequent Transfer.  In the event of default by any Transferee of Tenant or
any successor of Tenant in the performance of any of the terms hereof, Landlord
may proceed directly against Tenant without the necessity of exhausting remedies
against such Transferee or successor.  If Tenant effects a Transfer or requests
the consent of Landlord to any Transfer (whether or not such Transfer is
consummated), then, upon demand, Tenant agrees to pay Landlord a non-refundable
administrative fee of not less than One Hundred Dollars ($100.00) and not more
than Five Hundred Dollars ($500.00), plus Landlord’s reasonable attorneys’ fees.

 

25.          SUBORDINATION.  Without the necessity of any additional document
being executed by Tenant for the purpose of effecting a subordination, and at
the election of Landlord or any mortgagee or beneficiary with a deed of trust
encumbering the Building and/or the Project, or any lessor of a ground or
underlying lease with respect to the Building, this Lease will be subject and
subordinate at all times to:  (i) all ground leases or underlying leases which
may now exist or hereafter be executed affecting the Building; and (ii) the lien
of any mortgage or deed of trust which may now exist or hereafter be executed
for which the Building, the Project or any leases thereof, or Landlord’s
interest and estate in any of said items, is specified as security. 
Notwithstanding the foregoing, Landlord reserves the right to subordinate any
such ground leases or underlying leases or any such liens to this Lease.  If any
such ground lease or underlying lease terminates for any reason or any such
mortgage or deed of trust is foreclosed or a conveyance in lieu of foreclosure
is made for any reason, at the election of Landlord’s successor in interest,
Tenant agrees to attorn to and become the tenant of such successor in which
event Tenant’s right to possession of the Premises will not be disturbed as long
as Tenant is not in default under this Lease.  Tenant hereby waives its rights
under any law which gives or purports to give Tenant any right to terminate or
otherwise adversely affect this Lease and the obligations of Tenant hereunder in
the event of any such foreclosure proceeding or sale.  Tenant covenants and
agrees to execute and deliver, upon demand by Landlord and in the form
reasonably required by Landlord, any additional documents evidencing the
priority or subordination of this Lease and Tenant’s attornment agreement with
respect to any such ground lease or underlying leases or the lien of any such
mortgage or deed of trust.  If Tenant fails to sign and return any such
documents within ten (10) days of receipt, Tenant will be in default hereunder.

 

26.          ESTOPPEL CERTIFICATE.  Within ten (10) days following any written
request which Landlord may make from time to time, Tenant agrees to execute and
deliver to Landlord an estoppel certificate, in Landlord’s standard form or as
may reasonably be required by Landlord’s lender.  Landlord and Tenant intend
that any statement delivered pursuant to this Paragraph 26 may be relied upon by
any mortgagee, beneficiary, purchaser or prospective purchaser of the Building
or any interest therein.  Tenant’s failure to deliver such statement within such
time will be conclusive upon Tenant (i) that this Lease is in full force and
effect, without modification except as may be represented by Landlord, (ii) that
there are no uncured defaults in Landlord’s performance, and (iii) that not more
than one (1) month’s rent has been paid in advance.  Without limiting the
foregoing, if Tenant fails to deliver any such statement within such ten
(10) day period, Landlord may deliver to Tenant an additional request for such
statement and Tenant’s failure to deliver such statement to Landlord within ten
(10) days after delivery of such additional request will constitute a default
under this Lease.  Tenant agrees to indemnify and protect Landlord from and
against any and all claims, damages, losses, liabilities and expenses (including
attorneys’ fees and costs) attributable to any failure by Tenant to timely
deliver any such estoppel certificate to Landlord as required by this
Paragraph 26.

 

27.          BUILDING PLANNING.  If Landlord requires the Premises for use in
conjunction with another suite or for other reasons connected with the planning
program for the Building or the Project, Landlord will have the right, upon
thirty (30) days’ prior written notice to Tenant, to move Tenant to other space
in the Building of substantially similar size as the Premises, and with tenant
improvements of substantially similar age, quality and layout as then existing
in the Premises.  Any such relocation will be at Landlord’s cost and expense,
including the cost of providing such substantially similar tenant improvements
(but not any furniture or personal property) and Tenant’s reasonable moving,
telephone installation

 

11

--------------------------------------------------------------------------------


 

and stationary reprinting costs.  If Landlord so relocates Tenant, the terms and
conditions of this Lease will remain in full force and effect and apply to the
new space, except that (a) a revised Exhibit “A” will become part of this Lease
and will reflect the location of the new space, (b) Paragraph 1 of this Lease
will be amended to include and state all correct data as to the new space,
(c) the new space will thereafter be deemed to be the “Premises”, and (d) all
economic terms and conditions (e.g. rent, total Operating Expense Allowance,
etc.) will be adjusted on a per square foot basis based on the total number of
rentable square feet of area contained in the new space.  Landlord and Tenant
agree to cooperate fully with one another in order to minimize the inconvenience
to Tenant resulting from any such relocation.

 

28.          RULES AND REGULATIONS.  Tenant agrees to faithfully observe and
comply with the “Rules and Regulations,” a copy of which is attached hereto and
incorporated herein by this reference as Exhibit “D,” and all reasonable and
nondiscriminatory modifications thereof and additions thereto from time to time
put into effect by Landlord.  Landlord will not be responsible to Tenant for the
violation or non-performance by any other tenant or occupant of the Building of
any of the Rules and Regulations.

 

29.          MODIFICATION AND CURE RIGHTS OF LANDLORD’S MORTGAGEES AND LESSORS. 
Tenant, within ten (10) days after request therefor, agrees to execute any
reasonable amendments to this Lease which may be requested by any lender or
ground lessor of the Project, provided any such amendments do not increase the
obligations of Tenant under this Lease or adversely affect the leasehold estate
created by this Lease.  In the event of any default on the part of Landlord,
Tenant will give notice by registered or certified mail to any beneficiary of a
deed of trust or mortgage covering the Premises or ground lessor of Landlord
whose address has been furnished to Tenant, and Tenant agrees to offer such
beneficiary, mortgagee or ground lessor a reasonable opportunity to cure the
default (including with respect to any such beneficiary or mortgagee, time to
obtain possession of the Premises, subject to this Lease and Tenant’s rights
hereunder, by power of sale or a judicial foreclosure, if such should prove
necessary to effect a cure).

 

30.          DEFINITION OF LANDLORD.  The term “Landlord,” as used in this
Lease, so far as covenants or obligations on the part of Landlord are concerned,
means and includes only the owner or owners, at the time in question, of the fee
title of the Premises or the lessees under any ground lease, if any.  In the
event of any transfer, assignment or other conveyance or transfers of any such
title (other than a transfer for security purposes only), Landlord herein named
(and in case of any subsequent transfers or conveyances, the then grantor) will
be automatically relieved from and after the date of such transfer, assignment
or conveyance of all liability as respects the performance of any covenants or
obligations on the part of Landlord contained in this Lease thereafter to be
performed, so long as the transferee assumes in writing all such covenants and
obligations of Landlord arising after the date of such transfer.  Landlord and
Landlord’s transferees and assignees have the absolute right to transfer all or
any portion of their respective title and interest in the Project, the Building,
the Premises and/or this Lease without the consent of Tenant, and such transfer
or subsequent transfer will not be deemed a violation on Landlord’s part of any
of the terms and conditions of this Lease.

 

31.          WAIVER.  The waiver by either party of any breach of any term,
covenant or condition herein contained will not be deemed to be a waiver of any
subsequent breach of the same or any other term, covenant or condition herein
contained, nor will any custom or practice which may develop between the parties
in the administration of the terms hereof be deemed a waiver of or in any way
affect the right of either party to insist upon performance in strict accordance
with said terms.  The subsequent acceptance of rent or any other payment
hereunder by Landlord will not be deemed to be a waiver of any preceding breach
by Tenant of any term, covenant or condition of this Lease, other than the
failure of Tenant to pay the particular rent so accepted, regardless of
Landlord’s knowledge of such preceding breach at the time of acceptance of such
rent.  No acceptance by Landlord of a lesser sum than the basic rent and
additional rent or other sum then due will be deemed to be other than on account
of the earliest installment of such rent or other amount due, nor will any
endorsement or statement on any check or any letter accompanying any check be
deemed an accord and satisfaction, and Landlord may accept such check or payment
without prejudice to Landlord’s right to recover the balance of such installment
or other amount or pursue any other remedy provided in this Lease.  The consent
or approval of Landlord to or of any act by Tenant requiring Landlord’s consent
or approval will not be deemed to waive or render unnecessary Landlord’s consent
or approval to or of any subsequent similar acts by Tenant.

 

32.          PARKING.  So long as this Lease is in effect and provided Tenant is
not in default hereunder, Landlord grants to Tenant, Tenant’s visitors and
guests a non-exclusive license to use the parking areas which serve the Building
subject to the terms and conditions of this Paragraph 32 and the Rules and
Regulations regarding parking contained in Exhibit “D” attached hereto.  Tenant
will not use or allow any of Tenant’s employees or guests to use any parking
spaces which have been specifically assigned by Landlord to other tenants or
occupants or for other uses such as visitor parking or which have been
designated by any governmental entity as being restricted to certain uses. 
Landlord may assign any unreserved and unassigned parking spaces and/or make all
or any portion of such spaces reserved, if Landlord reasonably determines that
it is necessary for orderly and efficient parking or for any other reasonable
reason.  Tenant agrees to cause its employees, subtenants, assignees,
contractors, suppliers, customers and invitees to comply with the Rules and
Regulations.  Landlord  reserves the right from time to time to modify and/or
adopt such other reasonable and non-discriminatory rules and regulations for the
parking facilities as it deems reasonably necessary for the operation of the
parking facilities.

 

33.          FORCE MAJEURE.  If either Landlord or Tenant is delayed, hindered
in or prevented from the performance of any act required under this Lease by
reason of strikes, lock-outs, labor troubles, inability to procure standard
materials, failure of power, restrictive governmental laws, regulations or
orders or governmental action or inaction (including failure, refusal or delay
in issuing permits, approvals and/or authorizations which is not the result of
the action or inaction of the party claiming such delay), riots, civil unrest or
insurrection, war, fire, earthquake, flood or other natural disaster, unusual
and unforeseeable delay which results from an interruption of any public
utilities (e.g., electricity, gas, water, telephone) or other unusual and
unforeseeable delay not within the reasonable control of the party delayed in
performing work or doing acts required under the provisions of this Lease, then
performance of such act will be excused for the period of the delay and the
period for the performance of any such act will be extended for a period
equivalent to the period of such delay.  Notwithstanding the foregoing, the
provisions of this Paragraph 33 will not operate to excuse Tenant from prompt
payment of rent or any other payments required under the provisions of this
Lease.

 

34.          SIGNS.  Landlord will designate the location on the Premises, if
any, for one Tenant identification sign.  Tenant has no right to install Tenant
identification signs in any other location in, on or about the Premises or the
Project and will not display or erect any other signs, displays or other
advertising materials that are visible from the exterior of the Building or from
within the Building in any interior or exterior common areas.  The size, design,
color and other physical aspects of any and all permitted sign(s) will be
subject to (i) Landlord’s written approval prior to installation, which approval
may be withheld in Landlord’s discretion, (ii) any covenants, conditions or
restrictions and sign criteria governing the Project, and (iii) any applicable
municipal or governmental permits and approvals.  The current sign criteria for
the

 

12

--------------------------------------------------------------------------------


 

Project is shown on Exhibit C attached hereto.  Tenant will be solely
responsible for all costs for installation, maintenance, repair and removal of
any Tenant identification sign(s).  If Tenant fails to remove Tenant’s
sign(s) upon termination of this Lease and repair any damage caused by such
removal, Landlord may do so at Tenant’s sole cost and expense.  Tenant agrees to
reimburse Landlord for all costs incurred by Landlord to effect any
installation, maintenance or removal on Tenant’s account, which amount will be
deemed additional rent, and may include, without limitation, all sums disbursed,
incurred or deposited by Landlord including Landlord’s costs, expenses and
actual attorneys’ fees with interest thereon at the Interest Rate from the date
of Landlord’s demand until paid by Tenant.  Any sign rights granted to Tenant
under this Lease are personal to Tenant and may not be assigned, transferred or
otherwise conveyed to any assignee or subtenant of Tenant without Landlord’s
prior written consent, which consent Landlord may withhold in its sole and
absolute discretion.

 

35.          LIMITATION ON LIABILITY.  In consideration of the benefits accruing
hereunder, Tenant on behalf of itself and all successors and assigns of Tenant
covenants and agrees that, in the event of any actual or alleged failure, breach
or default hereunder by Landlord:  (a) Tenant’s recourse against Landlord for
monetary damages will be limited to Landlord’s interest in the Building
including, subject to the prior rights of any Mortgagee, Landlord’s interest in
the rents of the Building and any insurance proceeds payable to Landlord;
(b) except as may be necessary to secure jurisdiction of the partnership, no
partner of Landlord shall be sued or named as a party in any suit or action and
no service of process shall be made against any partner, member, shareholder,
officer or director of Landlord; (c)  no partner, member, shareholder, officer
or director of Landlord shall be required to answer or otherwise plead to any
service of process; (d)  no judgment will be taken against any partner, member,
shareholder, officer or director of Landlord and any judgment taken against any
partner, member, shareholder, officer or director of Landlord may be vacated and
set aside at any time after the fact; (e) no writ of execution will be levied
against the assets of any partner, member, shareholder, officer or director of
Landlord; (f) the obligations under this Lease do not constitute personal
obligations of the individual partners, members, directors, officers or
shareholders of Landlord, and Tenant shall not seek recourse against the
individual partners, members, directors, officers or shareholders of Landlord or
any of their personal assets for satisfaction of any liability in respect to
this Lease; and (g) these covenants and agreements are enforceable both by
Landlord and also by any partner, member, shareholder, officer or director of
Landlord.

 

36.          FINANCIAL STATEMENTS.  Prior to the execution of this Lease by
Landlord and at any time during the Term of this Lease upon ten (10) days prior
written notice from Landlord, Tenant agrees to provide Landlord with a current
financial statement for Tenant and any guarantors of Tenant and financial
statements for the two (2) years prior to the current financial statement year
for Tenant and any guarantors of Tenant.  Such statements are to be prepared in
accordance with generally accepted accounting principles and, if such is the
normal practice of Tenant, audited by an independent certified public
accountant.

 

37.          QUIET ENJOYMENT.  Landlord covenants and agrees with Tenant that
upon Tenant paying the rent required under this Lease and paying all other
charges and performing all of the covenants and provisions on Tenant’s part to
be observed and performed under this Lease, Tenant may peaceably and quietly
have, hold and enjoy the Premises in accordance with this Lease.

 

38.          MISCELLANEOUS.

 

(a)           Conflict of Laws.  This Lease shall be governed by and construed
solely pursuant to the laws of the State, without giving effect to choice of law
principles thereunder.

 

(b)           Successors and Assigns.  Except as otherwise provided in this
Lease, all of the covenants, conditions and provisions of this Lease shall be
binding upon and shall inure to the benefit of the parties hereto and their
respective heirs, personal representatives, successors and assigns.

 

(c)           Professional Fees and Costs.  If either Landlord or Tenant should
bring suit against the other with respect to this Lease, then all costs and
expenses, including without limitation, actual professional fees and costs such
as appraisers’, accountants’ and attorneys’ fees and costs, incurred by the
party which prevails in such action, whether by final judgment or out of court
settlement, shall be paid by the other party, which obligation on the part of
the other party shall be deemed to have accrued on the date of the commencement
of such action and shall be enforceable whether or not the action is prosecuted
to judgment.  As used herein, attorneys’ fees and costs shall include, without
limitation, attorneys’ fees, costs and expenses incurred in connection with any
(i) post judgment motions; (ii) contempt proceedings; (iii) garnishment, levy
and debtor and third party examination; (iv) discovery; and (v) bankruptcy
litigation.  Tenant agrees to pay all collection agency fees and attorneys’ fees
charged to Landlord in connection with any late payment or non-payment of rent
or any other amounts due under this Lease including, without limitation, a fee
of $75.00 for the preparation of any demand for delinquent rent or any notice to
pay rent or quit.

 

(d)           Terms and Headings.  The words “Landlord” and “Tenant” as used
herein shall include the plural as well as the singular.  Words used in any
gender include other genders.  The paragraph headings of this Lease are not a
part of this Lease and shall have no effect upon the construction or
interpretation of any part hereof.

 

(e)           Time.  Time is of the essence with respect to the performance of
every provision of this Lease in which time of performance is a factor.

 

(f)            Prior Agreement; Amendments.  This Lease constitutes and is
intended by the parties to be a final, complete and exclusive statement of their
entire agreement with respect to the subject matter of this Lease.  This Lease
supersedes any and all prior and contemporaneous agreements and understandings
of any kind relating to the subject matter of this Lease.  There are no other
agreements, understandings, representations, warranties, or statements, either
oral or in written form, concerning the subject matter of this Lease.  No
alteration, modification, amendment or interpretation of this Lease shall be
binding on the parties unless contained in a writing which is signed by both
parties.

 

(g)           Separability.  The provisions of this Lease shall be considered
separable such that if any provision or part of this Lease is ever held to be
invalid, void or illegal under any law or ruling, all remaining provisions of
this Lease shall remain in full force and effect to the maximum extent permitted
by law.

 

(h)           Recording.  Neither Landlord nor Tenant shall record this Lease
nor a short form memorandum thereof without the consent of the other.

 

13

--------------------------------------------------------------------------------


 

(i)            Counterparts.  This Lease may be executed in one or more
counterparts, each of which shall constitute an original and all of which shall
be one and the same agreement.

 

(j)            Nondisclosure of Lease Terms.  Tenant acknowledges and agrees
that the terms of this Lease are confidential and constitute proprietary
information of Landlord.  Disclosure of the terms could adversely affect the
ability of Landlord to negotiate other leases and impair Landlord’s relationship
with other tenants.  Accordingly, Tenant agrees that it, and its partners,
officers, directors, employees, agents and attorneys, shall not intentionally
and voluntarily disclose the terms and conditions of this Lease to any newspaper
or other publication or any other tenant or apparent prospective tenant of the
Building or other portion of the Project, or real estate agent, either directly
or indirectly, without the prior written consent of Landlord, provided, however,
that Tenant may disclose the terms to prospective subtenants or assignees under
this Lease.

 

(k)           Non-Discrimination.  Tenant acknowledges and agrees that there
shall be no discrimination against, or segregation of, any person, group of
persons, or entity on the basis of race, color, creed, religion, age, sex,
marital status, national origin, or ancestry in the leasing, subleasing,
transferring, assignment, occupancy, tenure, use, or enjoyment of the Premises,
or any portion thereof.

 

(l)            Joint Product.  This Lease is the result of arms-length
negotiations between Landlord and Tenant and their respective attorneys. 
Accordingly, neither party shall be deemed to be the author of this Lease and
this Lease shall not be construed against either party.

 

39.          EXECUTION OF LEASE.

 

(a)           Joint and Several Obligations.  If more than one person executes
this Lease as Tenant, their execution of this Lease will constitute their
covenant and agreement that (i) each of them is jointly and severally liable for
the keeping, observing and performing of all of the terms, covenants,
conditions, provisions and agreements of this Lease to be kept, observed and
performed by Tenant, and (ii) the term “Tenant” as used in this Lease means and
includes each of them jointly and severally.  The act of or notice from, or
notice or refund to, or the signature of any one or more of them, with respect
to the tenancy of this Lease, including, but not limited to, any renewal,
extension, expiration, termination or modification of this Lease, will be
binding upon each and all of the persons executing this Lease as Tenant with the
same force and effect as if each and all of them had so acted or so given or
received such notice or refund or so signed.

 

(b)           Tenant as Corporation or Partnership.  If Tenant executes this
Lease as a corporation or partnership, then Tenant and the persons executing
this Lease on behalf of Tenant represent and warrant that such entity is duly
qualified and in good standing to do business in California and that the
individuals executing this Lease on Tenant’s behalf are duly authorized to
execute and deliver this Lease on its behalf, and in the case of a corporation,
in accordance with a duly adopted resolution of the board of directors of
Tenant, a copy of which is to be delivered to Landlord on execution hereof, if
requested by Landlord, and in accordance with the by-laws of Tenant, and, in the
case of a partnership, in accordance with the partnership agreement and the most
current amendments thereto, if any, copies of which are to be delivered to
Landlord on execution hereof, if requested by Landlord, and that this Lease is
binding upon Tenant in accordance with its terms.

 

(c)           Examination of Lease.  Submission of this instrument by Landlord
to Tenant for examination or signature by Tenant does not constitute a
reservation of or option for lease, and it is not effective as a lease or
otherwise until execution by and delivery to both Landlord and Tenant.

 

40.          TELECOMMUNICATIONS LINES.  Tenant shall be solely responsible for
contacting the appropriate telephone company and contracting to have telephone
and data lines brought to the Premises and connected to Tenant’s
telecommunications equipment.  Tenant must obtain prior written approval for the
installation of all such lines from the management office.  All work required in
connection with the installation of such telephone and data lines shall be done
by licensed contractors that have been pre-approved in writing by the management
office.  Tenant shall be solely responsible for any and all costs connected with
the installation, maintenance and repair of any telephone and data lines.  In
addition, Tenant shall be solely responsible for any monthly charge incurred
relative to such telephone and data lines.  Once telephone and data lines have
been installed and connected to the Premises, such lines shall, at Landlord’s
election, become the property of Landlord.  In the event Tenant vacates the
Premises or relocates or expands within the Project, Tenant shall discontinue
service to such lines but may NOT have the lines removed, re-routed or
redirected for Tenant’s use without Landlord’s prior consent.

 

41.          LEASE GUARANTY.  Intentionally omitted.

 

42.          OFAC COMPLIANCE.

 

(a)           Certification.  Tenant certifies, represents, warrants and
covenants that:

 

(i)                                     It is not acting and will not act,
directly or indirectly, for or on behalf of any person, group, entity, or nation
named by any Executive Order or the United States Treasury Department as a
terrorist, “Specially Designated National and Blocked Person”, or other banned
or blocked person, entity, nation or transaction pursuant to any law, order,
rule, or regulation that is enforced or administered by the Office of Foreign
Assets Control; and

 

(ii)                                  It is not engaged in this transaction,
directly or indirectly on behalf of, or instigating or facilitating this
transaction, directly or indirectly on behalf of, any such person, group, entity
or nation.

 

(b)           Indemnity.  Tenant hereby agrees to defend (with counsel
reasonably acceptable to Landlord), indemnify and hold harmless Landlord and the
Landlord Indemnified Parties from and against any and all Indemnified Claims
arising from or related to any such breach of the foregoing certifications,
representations, warranties and covenants.

 

14

--------------------------------------------------------------------------------


 

43.          HVAC.  Tenant represents to Landlord that Tenant has inspected the
Premises and acknowledges that the Premises does not have an HVAC system;
nevertheless, Tenant agrees that the Premises are suitable for Tenant’s intended
use and Tenant accepts the Premises AS-IS.

 

[SIGNATURES ON NEXT PAGE]

 

15

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO LEASE
BY AND BETWEEN AIRPORT INDUSTRIAL COMPLEX (“LANDLORD”) AND
MFIC CORPORATION, A DELAWARE CORPORATION (“TENANT”)

 

IN WITNESS WHEREOF, the parties have caused this Lease to be duly executed by
their duly authorized representatives.

 

TENANT:

 

LANDLORD:

MFIC CORPORATION, a Delaware corporation

 

 

 

 

AIRPORT INDUSTRIAL COMPLEX,

 

 

a California limited partnership

 

 

 

 

 

By:

Koll Industrial Properties, LLC,

 

 

 

a Delaware limited liability company, as agent

ROBERT P. BRUNO, President

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

Diane Scott

DENNIS P. RIORDAN, Treasurer

 

 

 

Vice President — Asset Management

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Date:        , 2007

 

Date:        , 2007

 

 

16

--------------------------------------------------------------------------------


 

EXHIBIT “A-I”

 

PREMISES

 

[g25782kgi001.gif]

 

[g25782kgi002.jpg]

 

EXHIBIT “A-1”

--------------------------------------------------------------------------------


 

 

EXHIBIT “B”

 

INTENTIONALLY OMITTED

 

 

“EXHIBIT B-1”

--------------------------------------------------------------------------------


 

 

EXHIBIT “C”

 

SIGN CRITERIA

 

1.             Recitals:

Signs and other graphics are an essential element of any community.  As such,
their location, number, size and design consistency have a significant influence
upon a community’s visual environment and a resultant effect upon a viewer’s
perception of that community.

 

In communities where signs have not been property regulated, they have
contributed to visual clutter, unpleasant impressions and even confusion.  In
many of these instances signs have failed to achieve their original objective: 
Communication of their intended message.

 

Under proper regulation, however, signs and other graphics may be designed and
displayed to effectively communicate their message and at the same time be
appropriate to their surroundings.  Signs so designed and displayed can
contribute to community identity, and help create a community which is
efficiently organized and visually attractive.  All new leases and renewals will
contain this exhibit and management will strictly enforce its intent.

 

2.             Criteria:

Tenant shall be allowed only one sign regardless of size of occupancy.  No
advertising placards, merchandise, banners, pennants, names, insignia,
trademarks, or other descriptive material shall be affixed or maintained in a
fashion to be displayed to the exterior of the suite or on the glass panes of
the building, landscaped areas, streets or parking areas.  No alarm company
stickers larger than 3-1/2” x 2-1/2” will be allowed.  Koll standard U.P.S.
signs are available at the leasing office for the asking.  No other U.P.S.
signage will be permissible.

 

3.             Signage Layout Submitted to Landlord for Approval:

A layout of each proposed sign showing copy/logo and color samples must be
submitted to the Landlord for approval prior to fabrication and installation.

 

4.             Sign Specification/Method of Building Attachment:

The subject premises have an 18” x 48” aluminum receptacle/frame provided by and
at the sole expense of the Landlord for insertion and placement of Tenant
signage.  The Tenant’s sign/insert shall be constructed at the sole expense of
the Tenant, constructed of Opaque Lumisite or second-surface Lumisite coated in
white.  If it is necessary to coat the exterior surface to obtain the desired
background color, the entire surface must be coated the same color with no
masking and the coating must have a five (5) to seven (7) year exterior life
expectancy without fading or peeling.  All lettering, legends and logos are to
be computer-cut two (2) mil. high performance vinyl.  Hand painting in not
permitted.

 

5.             Window Lettering:

No window lettering is permitted except for the Tenant’s business name only
which may be placed in the window immediately adjacent to the main entry door. 
Tenants with little or no adjacent glass may place their name on the door.  Copy
is to be computer cut two (2) mil. high performance white vinyl in 3” helvetica
medium lettering.  Lettering is to be centered between the window frames with a
minimum 1-1/2” border on each side.  Lettering is not to be condensed more than
75%.  Letter height may be reduced up to 1/2” to stay within the other
criteria.  If the business name still cannot be accommodated on one line then it
may be placed on two (2) lines using a 2-1/2” letter height and 1-3/4” spacing
between lines.  The top edge of the top line is to be 69” above the concrete
slab.  Any and all other attachments to the glass will be in non-conformance. 
Subtenant names, business services or types, and all other attachments to the
glass or glazing, except as described above, shall be considered non-conforming
and subject to removal.

 

6.             Window Tinting:

No mirrored or colored tinting will be authorized.  Before any tinting is
applied to the Tenant’s windows, a sample must be submitted to the Landlord for
written approval prior to installation.

 

7.             Landlord’s Right to Enforce:

This criteria establishes the uniform policies for all Tenant sign
identification.  This criteria has been established for the purpose of
maintaining the over all appearance of the complex and to provide our tenants
with a consistent quality environment from which to conduct business.  Any sign,
graphics or other material installed that does not conform to this criteria may
be brought into conformity by the Landlord without notice.  Any cost incurred by
the Landlord to remove non-conforming signs or to correct defacement from
mounting of non-conforming signs shall be the responsibility of Tenant.

 

 

EXHIBIT “C-1”

--------------------------------------------------------------------------------

 

EXHIBIT “D”

 

RULES AND REGULATIONS

 

A.            General Rules and Regulations. The following rules and regulations
govern the use of the Building and the Common Areas. Tenant will be bound by
such rules and regulations and agrees to cause Tenant’s Authorized Users, its
employees, subtenants, assignees, contractors, suppliers, customers and invitees
to observe the same.

 

1.             Except as specifically provided in the Lease to which these
Rules and Regulations are attached, no sign, placard, picture, stickers,
banners, advertisement, name or notice may be installed or displayed on any part
of the outside or inside of the Building without the prior written consent of
Landlord. Landlord will have the right to remove, at Tenant’s expense and
without notice, any sign installed or displayed in violation of this rule. All
approved signs or lettering on doors and walls are to be printed, painted,
affixed or inscribed at the expense of Tenant and under the direction of
Landlord by a person or company designated or approved by Landlord.

 

2.             If Landlord objects in writing to any curtains, blinds, shades,
screens or hanging plants or other similar objects attached to or used in
connection with any window or door of the Premises, or placed on any windowsill,
which is visible from the exterior of the Premises, Tenant will immediately
discontinue such use. Tenant agrees not to place anything against or near glass
partitions or doors or windows which may appear unsightly from outside the
Premises, including, without limitation, stickers, tinting materials, foil
shades, blinds or screens.

 

3.             Tenant will not obstruct any sidewalks, passages, exits or
entrances of the Project. The sidewalks, passages, exits and entrances are not
open to the general public, but are open, subject to reasonable regulations, to
Tenant’s business invitees. Landlord will in all cases retain the right to
control and prevent access thereto of all persons whose presence in the
reasonable judgment of Landlord would be prejudicial to the safety, character,
reputation and interest of the Project and its tenants, provided that nothing
herein contained will be construed to prevent such access to persons with whom
any tenant normally deals in the ordinary course of its business, unless such
persons are engaged in illegal or unlawful activities. No tenant and no employee
or invitee of any tenant will go upon the roof of the Building.

 

4.             Landlord expressly reserves the right to absolutely prohibit
solicitation, canvassing, distribution of handbills or any other written
material or goods, peddling, sales and displays of products, goods and wares in
all portions of the Project except for such activities as may be expressly
permitted under the Lease. Landlord reserves the right to restrict and regulate
the use of the Common Areas of the Project by invitees of tenants providing
services to tenants on a periodic or daily basis including food and beverage
vendors. Such restrictions may include limitations on time, place, manner and
duration of access to a tenant’s premises for such purposes.

 

5.             Landlord reserves the right to prevent access to the Project in
case of invasion, mob, riot, public excitement or other commotion by closing the
doors or by other appropriate action.

 

6.             Landlord reserves the right to approve companies providing
cleaning and janitorial services for the Premises. Tenant will not cause any
unnecessary labor by carelessness or indifference to the good order and
cleanliness of the Premises.

 

7.             Landlord will furnish Tenant, free of charge, with two keys to
each exterior entry door lock to the Premises. Landlord may make a reasonable
charge for any additional keys. Tenant shall not make or have made additional
keys, and Tenant shall not alter any lock or install any new additional lock or
bolt on any door of the Premises. Tenant, upon the termination of its tenancy,
will deliver to Landlord the keys to all doors which have been furnished to
Tenant.

 

8.             If Tenant requires telegraphic, telephonic, burglar alarm,
satellite dishes, antennae or similar services, it will first obtain Landlord’s
approval, and comply with, Landlord’s reasonable rules and requirements
applicable to such services, which may include separate licensing by, and fees
paid to, Landlord, as well as all federal, state, and local regulations. Tenant
will not transmit or receive any electromagnetic, microwave or other radiation
which may be harmful or hazardous to any person or property in or about the
Premises or elsewhere within the Project.

 

9.             No deliveries will be made which impede or interfere with other
tenants or the operation of the Building.

 

10.           Tenant will not use or keep in the Premises any kerosene, gasoline
or inflammable or combustible fluid or material other than those limited
quantities necessary for the operation or maintenance of office equipment.
Tenant will not sleep, cook or wash clothes in the Premises or use or permit to
be used in the Premises any foul or noxious gas or substance, or permit or allow
the Premises to be occupied or used in a manner offensive or objectionable to
Landlord or other occupants of the Building by reason of noise, odors or
vibrations, intense glare, light or heat, nor will Tenant bring into or keep in
or about the Premises any birds or animals.

 

11.           Landlord reserves the right, exercisable without notice and
without liability to Tenant, to change the name and street address of the
Building. Without the written consent of Landlord, Tenant will not use the name
of the Building or the Project in connection with or in promoting or advertising
the business of Tenant except as Tenant’s address.

 

12.           The toilet rooms, toilets, urinals, wash bowls and other apparatus
will not be used for any purpose other than that for which they were constructed
and no foreign substance of any kind whatsoever shall be thrown therein. The
expense of any breakage, stoppage or damage resulting from any violation of this
rule will be borne by the tenant who, or whose employees or invitees, break this
rule.

 

13.           Tenant will not sell, or permit the sale at retail of newspapers,
magazines, periodicals, theater tickets or any other goods or merchandise to the
general public in or on the Premises. Tenant will not make any
building-to-building solicitation of business from other tenants in the Project.
Tenant will not use the Premises for any business or activity other than that
specifically provided for in this Lease. Tenant will not conduct, nor permit to
be conducted, either voluntarily or involuntarily, any auction upon the Premises
without first having obtained Landlord’s prior written consent, which consent
Landlord may withhold in its sole and absolute discretion.

 

EXHIBIT “D-1”

--------------------------------------------------------------------------------


 

14.           Except for the ordinary hanging of pictures and wall decorations,
Tenant will not mark, drive nails, screw or drill into the partitions, woodwork
or plaster or in any way deface the Premises or any part thereof, except in
accordance with the provisions of the Lease pertaining to alterations. Landlord
reserves the right to direct electricians as to where and how telephone and
telegraph wires are to be introduced to the Premises. Tenant will not cut or
bore holes for wires. Tenant will not affix any floor covering to the floor of
the Premises in any manner except as approved by Landlord. Tenant shall repair
any damage resulting from noncompliance with this rule.

 

15.           Landlord reserves the right to exclude or expel from the Project
any person who, in Landlord’s judgment, is intoxicated or under the influence of
liquor or drugs or who is in violation of any of the Rules and Regulations of
the Building.

 

16.           Tenant will store all its trash and garbage within its Premises or
in other facilities provided by Landlord. Tenant will not place in any trash box
or receptacle any material which cannot be disposed of in the ordinary and
customary manner of trash and garbage disposal. All garbage and refuse disposal
is to be made in accordance with directions issued from time to time by
Landlord.

 

17.           The Premises will not be used for lodging nor shall the Premises
be used for any improper, immoral or objectionable purpose.

 

18.           Tenant agrees to comply with all safety, fire protection and
evacuation procedures and regulations established by Landlord or any
governmental agency.

 

19.           Tenant assumes any and all responsibility for protecting its
Premises from theft, robbery and pilferage, which includes keeping doors locked
and other means of entry to the Premises closed. Tenant will not leave or store
any equipment, materials or items of any kind outside the walls of the Premises.

 

20.           Tenant shall use at Tenant’s cost such pest extermination and
control contractor(s) as Landlord may direct and at such intervals as Landlord
may reasonably require.

 

21.           To the extent Landlord reasonably deems it necessary to exercise
exclusive control over any portions of the Common Areas for the mutual benefit
of the tenants in the Project, Landlord may do so subject to reasonable,
non-discriminatory additional rules and regulations.

 

22.           Tenant’s requirements will be attended to only upon appropriate
application to Landlord’s management office for the Project by an authorized
individual of Tenant. Employees of Landlord will not perform any work or do
anything outside of their regular duties unless under special instructions from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.

 

23.           These Rules and Regulations are in addition to, and will not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of the Lease. Landlord may waive any one or
more of these Rules and Regulations for the benefit of Tenant or any other
tenant, but no such waiver by Landlord will be construed as a waiver of such
Rules and Regulations in favor of Tenant or any other tenant, nor prevent
Landlord from thereafter enforcing any such Rules and Regulations against any or
all of the tenants of the Project.

 

24.           Landlord reserves the right to make such other and reasonable and
non-discriminatory Rules and Regulations as, in its judgment, may from time to
time be needed for safety and security, for care and cleanliness of the Project
and for the preservation of good order therein. Tenant agrees to abide by all
such Rules and Regulations herein above stated and any additional reasonable and
non-discriminatory rules and regulations which are adopted. Tenant is
responsible for the observance of all of the foregoing rules by Tenant’s
employees, agents, clients, customers, invitees and guests.

 

25.           Tenant is specifically prohibited from smoking (cigarettes,
cigars, pipes or other types of smoking) within the Premises.

 

B.            Parking Rules and Regulations. The following rules and regulations
govern the use of the parking facilities which serve the Building. Tenant will
be bound by such rules and regulations and agrees to cause its employees,
subtenants, assignees, contractors, suppliers, customers and invitees to observe
the same:

 

1.             Tenant will not permit or allow any vehicles that belong to or
are controlled by Tenant or Tenant’s employees, subtenants, customers or
invitees to be loaded, unloaded or parked in areas other than those designated
by Landlord for such activities. No vehicles are to be left in the parking areas
overnight and no vehicles are to be parked in the parking areas other than
normally sized passenger automobiles, motorcycles and pick-up trucks. No
extended term storage of vehicles is permitted.

 

2.             Vehicles must be parked entirely within painted stall lines of a
single parking stall.

 

3.             All directional signs and arrows must be observed.

 

4.             The speed limit within all parking areas shall be five (5) miles
per hour.

 

5.             Parking is prohibited: (a) in areas not striped for parking;
(b) in aisles or on ramps; (c) where “no parking” signs are posted; (d) in
cross-hatched areas; and (e) in such other areas as may be designated from time
to time by Landlord or Landlord’s parking operator.

 

6.             Landlord reserves the right, without cost or liability to
Landlord, to tow any vehicle if such vehicle’s audio theft alarm system remains
engaged for an unreasonable period of time.

 

7.             Washing, waxing, cleaning or servicing of any vehicle in any area
not specifically reserved for such purpose is prohibited.

 

EXHIBIT “D-2”

--------------------------------------------------------------------------------


 

 

8.             Landlord may refuse to permit any person to park in the parking
facilities who violates these rules with unreasonable frequency, and any
violation of these rules shall subject the violator’s car to removal, at such
car owner’s expense. Tenant agrees to use its best efforts to acquaint its
employees, subtenants, assignees, contractors, suppliers, customers and invitees
with these parking provisions, rules and regulations.

 

9.             Landlord reserves the right, without cost or liability to
Landlord, to tow any vehicles which are used or parked in violation of these
rules and regulations.

 

10.           Landlord reserves the right from time to time to modify and/or
adopt such other reasonable and non-discriminatory rules and regulations for the
parking facilities as it deems reasonably necessary for the operation of the
parking facilities.

 

EXHIBIT “D-3”

--------------------------------------------------------------------------------


 

 

EXHIBIT “E”

 

TENANT’S INSURANCE REQUIREMENTS

 

This outlines the insurance requirements of your Lease. To assure compliance
with these terms, we suggest you send a copy of this Exhibit “E” to your insurer
or agent. Initial Certificates must be provided to Landlord prior to occupancy
of the Premises, renewals ten (10) days before expiration.

 

1.                                       Commercial General Liability Insurance:

 

$1,000,000 Combined Single Limit, each occurrence

 

Bodily Injury, Property Damage, Personal Injury and Advertising Injury; Blanket
Contractual Liability - Covering Indemnity Paragraph 18(b); Products and
Completed Operations Liability; Landlord as an Additional Insured; Severability
of Interest, permitting Cross liability among insureds; provision stating that
tenant’s insurance is primary and non-contributing with any insurance carried by
Landlord.

 

$1,000,000 Aggregate (minimum) this location

 

$1,000,000 Products/Completed Operations Aggregate

 

$ 50,000 Fire Legal Liability Limit, per fire

 

2.                                       Tenant’s Property Insurance:

 

All Risks coverage of Property owned by Tenant or for which the Tenant is
legally liable; replacement cost basis, covering no less than ninety percent
(90%) of all values.*

 

3.                                       Tenant’s Business Interruption
Insurance:

 

All Risks coverage of operations at leased premises; covering one-years business
interruption due to insured peril.*

 

4.                                       Tenant’s Workers’ Compensation and
Employer’s Liability Insurance (if requested):

 

Statutory Limits and terms required by state of leased premises; $1,000,000
Employer’s Liability Limit.

 

5.                                       Tenant’s Automobile Insurance (if
requested):

 

$1,000,000 Combined Limit per accident; covering all owned, non-owned, hired
autos (Symbol 1 - any auto).

 

All insurance is to be with licensed insurers having a Best’s rating of “A 10”
or better, and must include the following:

 

*Waiver of Subrogation in favor of Landlord (property and business interruption)
Thirty (30) day pre-notice of cancellation/non renewal to Landlord

 

PLEASE INCLUDE THE PREMISE ADDRESS AS THE INSURED LOCATION.

 

SEND CERTIFICATE TO AND NAME THE FOLLOWING AS ADDITIONAL INSUREDS:

 

AIRPORT INDUSTRIAL COMPLEX

KOLL INDUSTRIAL PROPERTIES, LLC

17755 Sky Park East, Suite 100

Irvine, CA 92614

(949) 261-2499

 

EXHIBIT “E”

--------------------------------------------------------------------------------


 

EXHIBIT “F”

 

FORM OF ENVIRONMENTAL QUESTIONNAIRE

 

The purpose of this form is to obtain information regarding the use or proposed
use of hazardous materials at the premises. Prospective tenants should answer
the questions in light of their proposed operations at the premises. Existing
tenants should answer the questions as they relate to ongoing operations at the
premises and should update any information previously submitted. If additional
space is needed to answer the questions, you may attach separate sheets of paper
to this form.

 

1.             GENERAL INFORMATION

 

Name of Responding Company:

 

 

 

 

Check the Applicable Status:

 

Prospective Tenant

 

Existing Tenant

 

 

 

 

Mailing Address:

 

 

 

 

Contact Person and Title:

 

 

 

 

Telephone Number:(

 

)

 

 

 

 

Address of Leased Premises:

 

 

 

 

Length of Lease Term:

 

 

 

 

Describe the proposed operations to take place on the premises, including
principal products manufactured or services to be conducted. Existing tenants
should describe any proposed changes to ongoing operations.

 

 

 

 

 

 

 

 

2.             STORAGE OF HAZARDOUS MATERIALS

 

                2.1           Will any hazardous materials be used or stored
on-site?

 

Wastes

Yes

 

No

 

 

 

 

 

 

 

 

 

 

Chemical Products

Yes

 

No

 

 

 

 

2.2                                 Attach a list of any hazardous materials to
be used or stored, the quantities that will be on-site at any given time, and
the location and method of storage (e.g., 55-gallon drums on concrete pad).

 

3.                                       STORAGE TANKS AND SUMPS

 

3.1                                 Is any above or below ground storage of
gasoline, diesel or other hazardous substances in tanks or sumps proposed or
currently conducted at the premises?

 

Yes

 

No

 

 

 

If yes, describe the materials to be stored, and the type, size and construction
of the sump or tank. Attach copies of any permits obtained for the storage of
such substances.

 

3.2                                 Have any of the tanks or sumps been
inspected or tested for leakage?

 

Yes

 

No

 

 

 

If so, attach the results.

 

EXHIBIT “F”

--------------------------------------------------------------------------------


 

3.3                                 Have any spills or leaks occurred from such
tanks or sumps?

 

Yes

 

No

 

 

 

 

 

If so, describe.

 

 

 

 

 

 

 

 

 

3.4                                 Were any regulatory agencies notified of the
spill or leak?

 

Yes

 

No

 

 

 

 

If so, attach copies of any spill reports filed, any clearance letters or other
correspondence from regulatory agencies relating to the spill or leak.

 

3.5                                 Have any underground storage tanks or sumps
been taken out of service or removed?

 

Yes

 

No

 

 

 

If yes, attach copies of any closure permits and clearance obtained from
regulatory agencies relating to closure and removal of such tanks.

 

4.             SPILLS

 

4.1           During the past year, have any spills occurred at the premises?

 

Yes

 

No

 

 

 

If yes, please describe the location of the spill.

 

 

 

 

 

 

 

4.2           Were any agencies notified in connection with such spills?

 

Yes

 

No

 

 

 

If yes, attach copies of any spill reports or other correspondence with
regulatory agencies.

 

4.3                                 Were any clean-up actions undertaken in
connection with the spills?

 

Yes

 

No

 

 

 

Attach copies of any clearance letters obtained from any regulatory agencies
involved and the results of any final soil or groundwater sampling done upon
completion of the clean-up work.

 

5.             WASTE MANAGEMENT

 

5.1           Has your company been issued an EPA Hazardous Waste Generator I.D.
Number?

 

Yes

 

No

 

 

 

5.2           Has your company filed a biennial report as a hazardous waste
generator?

 

Yes

 

No

 

 

 

If so, attach a copy of the most recent report filed.

 

5.3                                 Attach a list of the hazardous wastes, if
any, generated or to be generated at the premises, its hazard class and the
quantity generated on a monthly basis.

 

5.4           Describe the method(s) of disposal for each waste. Indicate where
and how often disposal will take place.

 

On-site treatment or recovery

 

 

 

 

EXHIBIT “F”

--------------------------------------------------------------------------------


 

Discharged to sewer

 

 

 

 

Transported and disposed of off-site

 

 

 

 

Incinerator

 

 

 

 

5.5                                 Indicate the name of the
person(s) responsible for maintaining copies of hazardous waste manifests
completed for off-site shipments of hazardous waste.

 

 

 

 

 

 

 

 

 

 

5.6                                 Is any treatment of processing of hazardous
wastes currently conducted or proposed to be conducted at the premises:

 

Yes

 

No

 

 

 

If yes, please describe any existing or proposed treatment methods.

 

 

 

 

 

5.7                                 Attach copies of any hazardous waste permits
or licenses issued to your company with respect to its operations at the
premises.

 

6.                                       WASTEWATER TREATMENT/DISCHARGE

 

6.1                                 Do you discharge wastewater to:

 

 

storm drain?

 

sewer?

 

 

 

 

 

 

 

surface water?

 

no industrial discharge

 

 

6.2                                 Is your wastewater treated before discharge?

 

Yes

 

No

 

 

 

If yes, describe the type of treatment conducted.

 

 

 

 

 

6.3                                 Attach copies of any wastewater discharge
permits issued to your company with respect to its operations at the premises.

 

7.                                       AIR DISCHARGES

 

7.1                                 Do you have any filtration systems or stacks
that discharge into the air?

 

Yes

 

No

 

 

 

7.2                                 Do you operate any of the following types of
equipment or any other equipment requiring an air emissions permit?

 

 

Spray booth

 

 

 

 

 

 

 

Dip tank

 

 

 

 

 

 

 

Drying oven

 

 

 

 

 

 

 

Incinerator

 

 

 

 

 

 

 

Other (please describe)

 

 

 

 

No equipment requiring air permits

 

 

7.3                                 Are air emissions from your operations
monitored?

 

 

EXHIBIT “F”

--------------------------------------------------------------------------------


 

Yes

 

No

 

 

 

If so, indicate the frequency of monitoring and a description of the monitoring
results.

 

 

 

 

7.4                                 Attach copies of any air emissions permits
pertaining to your operations at the premises.

 

8.                                       HAZARDOUS MATERIALS DISCLOSURES

 

8.1                                 Does your company handle hazardous materials
in a quantity equal to or exceeding an aggregate of 500 pounds, 55 gallons, or
200 cubic feet per month?

 

Yes

 

No

 

 

 

8.2                                 Has your company prepared a hazardous
materials management plan pursuant to any applicable requirements of a local
fire department or governmental agency

 

Yes

 

No

 

 

 

If so, attach a copy of the business plan.

 

8.3                                 Has your company adopted any voluntary
environmental, health or safety program?

 

Yes

 

No

 

 

 

If so, attach a copy of the program.

 

9.                                       ENFORCEMENT ACTIONS, COMPLAINTS

 

9.1                                 Has your company ever been subject to any
agency enforcement actions, administrative orders, or consent decrees?

 

Yes

 

No

 

 

 

If so, describe the actions and any continuing compliance obligations imposed as
a result of these actions.

 

 

 

 

9.2                                 Has your company ever received requests for
information, notice or demand letters, or any other inquiries regarding its
operations?

 

Yes

 

No

 

 

 

9.3                                 Have there ever been, or are there now
pending, any lawsuits against the company regarding any environmental or health
and safety concerns?

 

Yes

 

No

 

 

 

9.4                                 Has an environmental audit ever been
conducted at your company’s current facility?

 

Yes

 

No

 

 

 

If so, identify who conducted the audit and when it was conducted.

 

 

 

 

 

 

 

COMPANY:

 

a

 

 

 

By:

 

Name/Title:

 

 

 

Date:

 

 

EXHIBIT “F”

--------------------------------------------------------------------------------


 

EXHIBIT “G”

 

TENANT COMMENCEMENT CERTIFICATE

 

To:

 

 

(“Landlord”)

 

 

 

 

 

 

From:

 

 

(“Tenant”)

 

 

 

 

 

 

 

 

Date:

 

 

, 200

 

 

 

 

 

 

 

 

 

 

RE:

 

Property Address:

 

 

 

 

 

 

 

 

 

 

 

 

The undersigned, as an authorized representative of the Tenant under that
certain Lease (the “Lease”) dated                               , 200  , as
modified (if applicable) by amendment(s) dated                               ,
200  , hereby certifies that:

 

1.                                       Tenant has accepted possession and
entered into occupancy of the Premises described in the Lease as of
                              , 200  .

 

2.                                       The Commencement Date of the Lease [or
the commencement of the term for the expansion of the Premises] was/is:
                              , 200  .

 

3.                                       The Expiration Date of the Lease is:
                              , 200  .

 

4.                                       The Lease is in full force and effect.

 

 

Very truly yours,

 

 

 

TENANT

 

 

 

a

 

 

 

 

 

[NOT FOR EXECUTION — SAMPLE ONLY]

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

EXHIBIT “G”

 

--------------------------------------------------------------------------------
